 



Exhibit 10.8

LEASE AGREEMENT

BETWEEN

FALK US PROPERTY INCOME FUND II, L.P.

AS LANDLORD

AND

ONLINE RESOURCES CORPORATION

AS TENANT

DATED MAY       , 2004

MEADOWS IV

CHANTILLY, VIRGINIA

 



--------------------------------------------------------------------------------



 



BASIC LEASE INFORMATION

     
Lease Date:
  May      , 2004
 
   
Landlord:
  FALK US PROPERTY INCOME FUND II, L.P., a Delaware limited partnership
 
   
Tenant:
  ONLINE RESOURCES CORPORATION, a Delaware corporation
 
   
Premises:
  That portion of the east wing of the office building commonly known as Meadows
IV (the “Building”) located at 4795 Meadow Wood Lane, Chantilly, Virginia
outlined on the plan attached to the Lease as Exhibit A (the “Premises"),
including a data center (the "Data Center”) and a fulfillment center both
located on the first floor of the Premises as shown on said Exhibit A (the
“Fulfillment Center”). As measured in accordance with the Building Owners and
Managers Association standard method of measurement (ANSI/BOMA Z65.1-1996), the
Premises contain 73,905 rentable square feet (including 5,765 rentable square
feet within the Data Center), and the Building contains 148,160 rentable square
feet. The land on which the Building is located (the “Land”) is described on
Exhibit B to the Lease. The term “Building” includes the related land,
driveways, surface parking facilities and similar improvements. The term
“Project” shall collectively refer to the Building, the parking garage located
on the Land (the “Garage”), the Land and easements associated with the foregoing
or the operation thereof.
 
   
Term:
  Commencing on the Commencement Date and ending at 11:59 p.m. local time on
September 30, 2014 (the “Initial Term”), subject to adjustment and earlier
termination as provided in the Lease (the Initial Term together with exercised
extensions or renewals thereof being hereinafter referred to as the “Term”).
 
   
Renewal Option:
  Two (2) renewal options for a period of five years each (See Exhibit C to the
Lease).
 
   
Right of First Offer:
  The Right of First Offer as set forth in Exhibit D.
 
   
Commencement Date:
  The date on which the Lease is executed by both Landlord and Tenant (the
“Commencement Date”). The party last executing the Lease shall have authority to
date the Lease and the Confirmation of Commencement Date, in the form attached
hereto as Exhibit E, effective as of the date on which such party executes this
Lease. The Premises shall be made available to Tenant on the Commencement Date
in the condition required by the Lease.

-i-



--------------------------------------------------------------------------------



 



     
Rent Commencement Date:
  October 1, 2004 (the “Rent Commencement Date”); provided that, as long as
there exists no continuing Event of Default, Basic Rent and Additional Rent on
all rentable area in the Premises in excess of 65,000 rentable square feet shall
be abated until October 1, 2005 at which time Basic Rent and Additional Rent
shall be due with respect to approximately one half of the remaining rentable
area in the Premises (4,452 rentable square feet) with such abatement continuing
with respect to the balance of rentable area (4,453 rentable square feet) until
April 1, 2006, after which Basic Rent and Additional Rent shall be due and
payable with respect to all of the Premises.
 
   
Basic Rent:
  Subject to the abatement provisions above, annual basic rent (“Basic Rent”)
for the first Lease Year (as defined below) shall be as follows:

(i) $21.50 per rentable square foot in the Premises, (excluding the rentable
area within the Data Center) (i.e 68,140 rentable square feet) as follows:

              Lease Year

--------------------------------------------------------------------------------

  Rate PSF

--------------------------------------------------------------------------------

  Annual

--------------------------------------------------------------------------------

  Monthly

--------------------------------------------------------------------------------

1
  $21.50   $1,465,010.00   $122,084.17
2
  $22.09   $1,505,212.60   $125,434.38
3
  $22.70   $1,546,778.00   $128,898.17
4
  $23.32   $1,589,024.80   $132,418.73
5
  $23.96   $1,632,634.40   $136,052.87
6
  $24.62   $1,677,606.80   $139,800.57
7
  $25.30   $1,723,942.00   $143,661.83
8
  $26.00   $1,771,640.00   $147,636.67
9
  $26.72   $1,820,700.80   $151,725.07
10
  $27.45   $1,870,443.00   $155,870.25

(ii) $19.50 per rentable square foot in Data Center (i.e 5,765 rentable square
feet) as follows:

              Lease Year

--------------------------------------------------------------------------------

  Rate PSF

--------------------------------------------------------------------------------

  Annual

--------------------------------------------------------------------------------

  Monthly

--------------------------------------------------------------------------------

1
  $19.50   $112,417.50   $9,368.13
2
  $20.04   $115,530.60   $9,627.55
3
  $20.59   $118,701.35   $9,891.78
4
  $21.16   $121,987.40   $10,165.62
5
  $21.74   $125,331.10   $10,444.26
6
  $22.34   $128,790.10   $10,732.51
7
  $22.95   $132,306.75   $11,025.56
8
  $23.58   $135,938.70   $11,328.23
9
  $24.23   $139,685.95   $11,640.50
10
  $24.90   $143,548.50   $11,962.38

-ii-



--------------------------------------------------------------------------------



 



     
 
  Subject to the abatement provisions above, combined Basic Rent for the
Premises (including the Data Center) for the first Lease Year shall be as
follows:

          Lease Year

--------------------------------------------------------------------------------

  Annual

--------------------------------------------------------------------------------

  Monthly

--------------------------------------------------------------------------------

1
  $1,577,427.50   $131,452.29
2
  $1,620,743.20   $135,061.93
3
  $1,665,479.35   $138,789.95
4
  $1,711,012.20   $142,584.35
5
  $1,757,965.50   $146,497.13
6
  $1,806,396.90   $150,533.08
7
  $1,856,248.75   $154,687.40
8
  $1,907,578.70   $158,964.89
9
  $1,960,386.75   $163,365.56
10
  $2,013,991.50   $167,832.63

     
 
  On the first and each successive anniversary of the Rent Commencement Date,
Basic Rent shall be increased by two and three quarters percent (2.75%) from the
amount of Basic Rent payable during the immediately preceding Lease Year.
 
   
Lease Year/Month
  As used herein, the term “Lease Month” shall mean each calendar month during
the Term commencing on the Rent Commencement Date, and the term "Lease Year”
shall mean each period of twelve (12) consecutive Lease Months ending on the day
prior to the annual anniversary of the Rent Commencement Date.
 
   
Security Deposit:
  A Letter of Credit in the amount of $1,577,427.50 (the “LC Amount”) in the
form required by Section 6 of the Lease, the original of which shall be
delivered to Landlord before Tenant’s first draw on the Allowance, but in no
event later than sixty (60) days after the Commencement Date.
 
   
Rent:
  Basic Rent, Additional Rent, and all other sums that Tenant may owe to
Landlord or otherwise be required to pay under the Lease (collectively “Rent”).
 
   
Permitted Use:
  General office, data center, call center and administrative purposes and for
any other lawful purpose which is suitable for comparable office buildings in
Northern Virginia (“Permitted Use”); provided, that any usage as a call center
shall not in any event create demand for parking in excess of the capacity
allocated to Tenant including the parking rights granted Tenant in Section 2(d)
of the Lease.

-iii-



--------------------------------------------------------------------------------



 



     
Tenant’s Proportionate Share:
  Fifty percent (50%) (“Proportionate Share”) (Rounded up based upon 73,905
rentable square feet in the Premises and 148,160 rentable square feet in the
Building
 
   
Base Year:
  Operating Costs for the Building for the calendar year 2004 (grossed up as
provided in the Lease) and Taxes for calendar year 2004, grossed up for a fully
assessed Project, as provided in the Lease (“Base Year”).
 
   
Initial Liability Insurance Amount:
  $3,000,000

         
Tenant’s Address:
  Prior to Move of Executive Offices to Premises:   After Move of Executive
Offices to Premises:

  Online Resources Corporation   Online Resources Corporation

  7600 Colshire Drive, Suite 600   4795 Meadow Wood Lane

  McLean, VA 22102   Suite 300 East

  Attention: Chief Financial Officer   Chantilly, VA 20151

  Telephone: (703) 394-5100   Attention: Chief Financial Officer

  Telecopy: (703) 873-0204   Telephone: (703) 394-5100*

      Telecopy: (703) 873-0204*

       

      *New phone and fax numbers not yet assigned. Subject to change by written
notice to Landlord.
 
       
Landlord’s Address:
  Falk US Property Income Fund II, L.P.
c/o Daniel T. Borger    

  Real Estate Advisory Services    

  6 Adelaide Street East, Suite 310    

  Toronto, Ontario, Canada M5C 1H6    

  Attn: Daniel T. Borger    
 
       
Mortgagee’s Address:
  In the event of Landlord default only:
Westdeutsche ImmobilienBank    

  Wilh.-Th.-Roemheld-Str. 24    

  55032 Mainz    

  Federal Republic of Germany    

  Attn: Dr. Jürgen Gerber    

-iv-



--------------------------------------------------------------------------------



 



The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

          LANDLORD:   FALK US PROPERTY INCOME FUND II, L.P., a
Delaware limited partnership
      By:   Falk U.S. Investments, Inc.         General Partner                 
      By:           Name:         Title:       TENANT:   ONLINE RESOURCES
CORPORATION
a Delaware corporation
      By:         Name:         Title:        

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page

--------------------------------------------------------------------------------

1.   Definitions and Basic Provisions     1   2.   Lease Grant     2   3.  
Tender of Possession     2   4.   Rent     2  
 
  (a)   Payment     2  
 
  (b)   Definitions     3  
 
  (c)   Operating Costs; Taxes     5  
 
  (d)   Estimated Payments     5  
 
  (e)   Reconciliation     6  
 
  (f)   Gross-Up for Partial Occupancy     6  
 
  (g)   Taxes on Leasehold Improvements     6  
 
  (h)   Tenant Audit Rights     7   5.   Other Payment Provisions     7  
 
  (a)   Delinquent Payment; Handling Charges     7   6.   Letter of
Credit/Letter of Credit     7  
 
  (a)   Form of Letter of Credit     8  
 
  (b)   Expiration/Renewal of Letter of Credit     8  
 
  (c)   Change in Issuer Financial Condition     8  
 
  (d)   Transfer of Building     8  
 
  (e)   No Tenant Right to Assign/Encumber     8  
 
  (f)   Right to Draw Upon Event of Default     9  
 
  (g)   Application of Proceeds     9  
 
  (h)   Reductions in Letter of Credit     9  
 
  (i)   Return of Letter of Credit     9   7.   Landlord’s Obligations     10  
 
  (a)   Building and Building Systems     10  
 
  (b)   Services     10  
 
  (c)   Energy Management System     10  
 
  (d)   Access Control     11  

-i-



--------------------------------------------------------------------------------



 



                              Page

--------------------------------------------------------------------------------

 
  (e)   Excess Utility Use     11  
 
  (f)   Restoration of Services     12  
 
  (g)   Generator     12   8.   Improvements; Alterations; Repairs; Maintenance
    13  
 
  (a)   Improvements; Alterations     13  
 
  (b)   Repairs; Maintenance     13  
 
  (c)   Performance of Work     14  
 
  (d)   Mechanic’s Liens     14  
 
  (e)   Riser Space/Trenching     15  
 
  (f)   Antennae Roof Rights     15  
 
  (g)   Signage     16   9.   Use     17   10.   Assignment and Subletting    
17  
 
  (a)   Transfers     17  
 
  (b)   Consent Standards     17  
 
  (c)   Request for Consent     17  
 
  (d)   Conditions to Consent     18  
 
  (e)   Cancellation     18  
 
  (f)   Additional Compensation     19  
 
  (g)   Permitted Transfers     19  
 
  (h)   Attornment by Subtenants     20   11.   Insurance; Waivers; Subrogation;
Indemnity     20  
 
  (a)   Tenant’s Insurance     20  
 
  (b)   Landlord’s Insurance     21  
 
  (c)   No Subrogation     21  
 
  (d)   Indemnity     22   12.   Subordination; Attornment; Notice to Landlord’s
Mortgagee     22  
 
  (a)   Subordination     22  
 
  (b)   Attornment     23  
 
  (c)   Notice to Landlord’s Mortgagee     23  
 
  (d)   Landlord’s Mortgagee’s Protection Provisions     23   13.   Rules and
Regulations     24  

-ii-



--------------------------------------------------------------------------------



 



                              Page

--------------------------------------------------------------------------------

14.   Condemnation     24  
 
  (a)   Total Taking     24  
 
  (b)   Partial Taking - Tenant’s Rights     24  
 
  (c)   Partial Taking - Landlord’s Rights     24  
 
  (d)   Award     24  
 
  (e)   Abatement     24   15.   Fire or Other Casualty     24  
 
  (a)   Repair Estimate     24  
 
  (b)   Tenant’s Rights     25  
 
  (c)   Landlord’s Rights     25  
 
  (d)   Repair Obligation     25  
 
  (e)   Abatement of Rent     26   16.   Personal Property Taxes     26   17.  
Events of Default     26  
 
  (a)   Payment Default     26  
 
  (b)   Abandonment     26  
 
  (c)   Document Delivery     26  
 
  (d)   Insurance     26  
 
  (e)   Mechanic’s Liens     26  
 
  (f)   Other Defaults     26  
 
  (g)   Insolvency     27  
 
  (h)   Default Related to Letter of Credit     27   18.   Remedies     27  
 
  (a)   Termination of Lease     27  
 
  (b)   Termination of Possession     27  
 
  (c)   Perform Acts on Behalf of Tenant     28  
 
  (d)   Alteration of Locks     28  
 
  (e)   Mitigation of Damages     28   19.   Payment by Tenant; Non-Waiver;
Cumulative Remedies     28  
 
  (a)   Payment by Tenant     28  
 
  (b)   No Waiver     28  
 
  (c)   Cumulative Remedies     28  

-iii-



--------------------------------------------------------------------------------



 



                              Page

--------------------------------------------------------------------------------

 
  (d)   Jurisdiction     29   20.   Surrender of Premises     29  
 
  (a)   Holding Over     29   21.   Certain Rights Reserved by Landlord     30  
 
  (a)   Building Operations     30  
 
  (b)   Security     30  
 
  (c)   Prospective Purchasers and Lenders     30  
 
  (d)   Prospective Tenants     30   23.   Miscellaneous     30  
 
  (a)   Landlord Transfer     30  
 
  (b)   Landlord’s Liability     30  
 
  (c)   Force Majeure     31  
 
  (d)   Brokerage     31  
 
  (e)   Estoppel Certificates     31  
 
  (f)   Notices     31  
 
  (g)   Separability     31  
 
  (h)   Amendments; Binding Effect     32  
 
  (i)   Quiet Enjoyment     32  
 
  (j)   No Merger     32  
 
  (k)   No Offer     32  
 
  (l)   Entire Agreement     32  
 
  (m)   Waiver of Jury Trial     32  
 
  (n)   Governing Law     32  
 
  (o)   Recording     32  
 
  (p)   Joint and Several Liability     33  
 
  (q)   Financial Reports     33  
 
  (r)   Landlord’s Fees     33  
 
  (s)   Telecommunications     33  
 
  (t)   Confidentiality     34  
 
  (u)   Authority     34  
 
  (v)   Hazardous Materials     34  
 
  (w)   Garage Expansion     34  

-iv-



--------------------------------------------------------------------------------



 



                              Page

--------------------------------------------------------------------------------

 
  (x)   List of Exhibits     35   24.   Other Provisions     35  
 
  (a)   Disclaimer of Warranty     35  

EXHIBITS

         
Exhibit A
  -   Outline of Premises
Exhibit A-1
  -   Location of Reserved Parking Spaces
Exhibit B
  -   Description of the Land
Exhibit C
  -   Renewal Option
Exhibit D
  -   Right of First Offer
Exhibit E
  -   Form of Confirmation of Commencement Date
Exhibit F
  -   Tenant Finish-Work: Allowance
Exhibit G
  -   [Intentionally Left Blank]
Exhibit H
  -   Project Rules and Regulations
Exhibit I
  -   Form of Tenant Estoppel Certificate
Exhibit J
  -   Form of SNDA
Exhibit K
  -   Signage
Exhibit L
  -   Cleaning Specifications
Exhibit M
  -   Stacked Parking Area

-v-



--------------------------------------------------------------------------------



 



LEASE AGREEMENT

     THIS LEASE AGREEMENT (this “Lease”) is entered into as of May      , 2004,
between FALK US PROPERTY INCOME FUND II, L.P., a Delaware limited partnership
(“Landlord”) and ONLINE RESOURCES CORPORATION, a Delaware corporation
(“Tenant”).

     1. Definitions and Basic Provisions. The definitions and basic provisions
set forth in the Basic Lease Information (the “Basic Lease Information”)
executed by Landlord and Tenant contemporaneously herewith are incorporated
herein by reference for all purposes. Additionally, the following terms shall
have the following meanings when used in this Lease:

          (a) "Affiliate” means any person or entity that, directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by,
or is under common control with the party in question.

          (b) "Building Structure” means the exterior walls, roof, elevator
shafts, footings, foundations, structural portions of load-bearing walls,
structural floors and subfloors, and structural columns and beams of the
Building and, if applicable, the Garage.

          (c) "Building Systems” means the HVAC, life-safety, plumbing,
electrical, and mechanical systems for the Building and, if applicable, the
Garage, excluding the generator and those other systems that exclusively serve
the Premises.

          (d) "Holidays” means New Year’s Day, President’s Day, Martin Luther
King, Jr. Day, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veteran’s Day, Thanksgiving Day and Christmas Day.

          (e) "including” means including, without limitation.

          (f) "Laws” means all federal, state, and local laws, ordinances, rules
and regulations, all court orders, governmental directives, and governmental
orders and all interpretations of the foregoing, and all restrictive covenants
affecting the Project and “Law” shall mean any of the foregoing.

          (g) "Personalty” means all furniture currently located on or within
the Premises.

          (h) "Tenant’s Off-Premises Equipment” means any of Tenant’s equipment
or other property that may be located on the grounds of the Project (other than
inside the Premises) with Landlord’s prior written approval.

          (i) "Tenant Party” means any of the following persons: Tenant; any
assignees claiming by, through, or under Tenant; any subtenants claiming by,
through, or under Tenant; and any of their respective agents, contractors,
employees, and invitees.

-1-



--------------------------------------------------------------------------------



 



     2. Lease Grant.

          (a) Subject to the terms of this Lease, Landlord leases to Tenant, and
Tenant leases from Landlord, the Premises.

          (b) As part of the Premises and without additional charge, throughout
the Term, Tenant may use up to 3.8 parking spaces per 1,000 rentable square feet
of the Premises in the parking facilities serving the Building (surface parking
and the Garage) on a non-exclusive, unreserved, first-come, first-served basis.
Additionally, as part of such parking allotment of parking, Tenant shall be
entitled to have ten (10) reserved parking spaces proximate to Tenant’s primary
entrance or entrance to the Garage and designated as “Online Reserved” in the
location shown on Exhibit A-1 attached hereto. There will be no additional
charge to Tenant for such reserved parking spaces.

          (c) At no time during the Term will Landlord have the right to compel
Tenant to participate in any valet parking program(s) or reserve or prevent
Tenant from gaining access to or using any parking spaces on the site in
connection with a valet parking program imposed on any other tenant(s), unless
the same is made necessary due to a temporary emergency that renders all or part
of the Garage unusable.

          (d) In the event Landlord installs access gates to the parking area or
issues permits for parking, Tenant may, at its expense and subject to applicable
Laws, institute its own stack parking or valet parking system in the parking
area marked as “Stacked Parking Area” on Exhibit M to increase its parking
utilization of that area, except in the event of a temporary emergency.

          (e) Landlord shall not be responsible for enforcing Tenant’s parking
rights. Landlord will use commercially reasonable efforts to prevent persons
other than owners, employees, contractors, invitees and visitors of tenants of
the Building from parking in the Garage or surface parking lots. Landlord is
responsible to cooperate with Tenant to ensure unauthorized third parties do not
park in the Garage or surface parking or park in Tenant’s reserved spaces.

     3. Tender of Possession. Landlord shall tender possession of the Premises
(and the Personalty) to Tenant on the Commencement Date in the condition
required by this Lease so that Tenant can commence the Work (as defined herein)
in accordance with, and after obtaining approvals required by, Exhibit E to this
Lease. Upon Tenant delivering the Letter of Credit to Landlord, Landlord agrees
to transfer to Tenant all of Landlord’s right, title and interest in and to all
the furniture currently contained in the Premises on an AS-IS basis. Tenant may
use or sell such furniture at its sole election without accounting to Landlord
for any proceeds.

     4. Rent.

          (a) Payment. Tenant shall timely pay Rent to Landlord, without notice,
demand, deduction or set off (except as otherwise expressly provided herein), by
check drawn on a United States financial institution, by wire transfer or (at
Tenant’s option) automated clearing house deposit, at Landlord’s address
provided for in this Lease or as otherwise specified by

-2-



--------------------------------------------------------------------------------



 



Landlord. Subject to change by Landlord’s delivery of not less than fifteen
(15) days written notice to Tenant, wiring instructions for payment of Rent to
Landlord are as follows:

Bank of America, N.A., 414 Union Street, Nashville, TN 37212
ABA Routing Number: 064 000020
SWIFT Code: BOFAUS3N064000020.
Credit to the Account of Falk US Property Income Fund II, L.P.
Account Number: 0001-1369-9532
Attention: Jason Keen, Tel: 615-383-2475, Fax: 615-297-1355

The obligations of Tenant to pay Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Annual
Basic Rent, adjusted as herein provided, shall be payable monthly in advance in
equal installments during the Term on the first day of each month commencing on
October 1, 2004. Tenant shall pay Additional Rent at the same time and in the
same manner as Basic Rent.

          (b) Definitions. As used herein, the following definitions shall
apply:

               (i) "Additional Rent” shall mean the additional rental payable by
Tenant to Landlord for increases in Taxes and Operating Expenses as set forth in
subparagraph (c) below.

               (ii) "Additional Rent Statement” shall mean a detailed statement
certified by an officer or general partner of landlord or an outside third-party
accountant of the actual amount of Additional Rent due from Tenant for the
previous calendar year to be delivered and reconciled as provided below.

               (iii) "Controllable Operating Costs” shall mean all Operating
Costs other than (a) insurance, (b) the cost of removing and controlling ice and
snow, (c) utilities, (d) security costs, if any, and (e) individual Operating
Costs that are subject to arm’s length competitive bidding in free market
conditions where applicable cost increases occur solely due to factors or
reasons that are outside of Landlord’s control. [Note: Taxes are excluded from
the definition of “Operating Costs” and are therefore not considered
Controllable Operating Costs.]

               (iv) "Excluded Expenses” shall mean (i) capital improvements made
to the Project, other than Permitted Capital Expenses; (ii) repair, replacements
and general maintenance paid by proceeds of insurance or by Tenant or other
third parties, or other costs for which Landlord is reimbursed; (iii) interest,
amortization or other payments on loans to Landlord; (iv) depreciation; (v)
leasing commissions and other expenses incurred in leasing or procuring new
tenants; (vi) legal expenses for services, other than those that benefit the
Project tenants generally (e.g., tax disputes); (vii) renovating or otherwise
improving space for occupants of the Project or vacant space in the Project;
(viii) Taxes; (ix) ground rents; (x) federal income taxes imposed on or measured
by the income of Landlord from the operation of the Project; (xi) compensation
paid to officers of Landlord or officers of the Landlord’s management agent not
performing property management related activities; (xii) costs directly
resulting from the gross negligence or willful misconduct of Landlord, its
employees, agents or contractors; (xiii) costs incurred to remedy any violations
of Law existing as of the Lease Date; (xiv) costs relating the

-3-



--------------------------------------------------------------------------------



 



remediation or removal of any Hazardous Materials in violation of applicable Law
the presence of which was not caused or exacerbated by Tenant; (xv) cost paid to
affiliates of Landlord that exceed those that would be charged by unaffiliated
entities for comparable goods and services; and (xvi) cost of administration and
management of the partnership activities of Landlord (including accounting
services associated with such partnership activities).

               (v) "Operating Costs” shall mean all expenses and disbursements
that Landlord incurs in connection with the ownership, operation, and
maintenance of the Project other than Excluded Expenses, as such Operating Costs
are determined in accordance with sound accounting principles consistently
applied, including but not limited to the following costs: (A) wages and
salaries (including management fees) of all on-site employees engaged in the
operation, maintenance or security of the Project (together with an allocation
of expenses of off-site employees who perform a portion of their services in
connection with the operation, maintenance or security of the Project),
including taxes, insurance and benefits relating thereto; (B) all supplies and
materials used in the operation, maintenance, repair, replacement, and security
of the Project; (C) Permitted Capital Expenses; (D) utilities; (E) insurance
expenses; (F) repairs, replacements, and general maintenance of the Project;
(G) fair market rental and other costs with respect to the management office for
the Project which office shall not exceed 1,000 RSF and further provided same
does not increase after the Base Year; (H) assessments for common charges under
any restrictive covenant or other private agreement affecting the Project; and
(I) service or, maintenance and management contracts with independent
contractors for the operation, maintenance, management, repair, replacement, or
security of the Project (including alarm service, window cleaning, and elevator
maintenance).

               (vi) "Permitted Capital Expenses” shall mean costs for capital
improvements made to the Project that reduce the normal Operating Costs
(including all utility costs) of the Project, as amortized by Landlord over the
reasonable life of such improvement in accordance with GAAP or such shorter
period of time as determined by Landlord to the number of years that it will
take to fully amortize the cost of the capital improvement if the yearly
amortization is equal to the projected annual savings, as well as capital
improvements made in order to comply with any Law hereafter promulgated by any
governmental authority or any interpretation hereafter rendered with respect to
any existing Law, as amortized by Landlord over the reasonable life of such
improvement in accordance with generally acceptable accounting principles

               (vii) "Taxes” shall mean:



  A.   any fee, license fee, license tax, business license fee, commercial
rental tax, levy, charge, assessment, government charge or tax imposed by any
taxing authority against the Project by taxing districts or authorities
presently taxing or by others, subsequently created or otherwise, and any other
taxes and assessments now or hereafter attributable to or payable in connection
with the Project (or its operation or the income therefrom) (including, but not
limited to, any assessments associated with improvements to Route 28), (ii) any
tax on the Landlord’s right to receive, or the receipt of, rent or income from
the Project or against Landlord’s business of leasing the Project; (iii) any
tax, or charge, or assessment, or any

-4-



--------------------------------------------------------------------------------



 



      assessment for repayment of bonds for fire protection, streets, sidewalks,
road maintenance or expansion, refuse or other services provided to the Project
for any governmental agency; (iv) any charge or fee replacing any tax previously
included within the definition of Taxes; (v) occupational and license taxes
(BPOL); and (vi) any costs incurred by Landlord in contesting such Taxes,
whether successful or not. “Taxes” shall not include any tax upon Landlord’s net
income or profits (such as but not limited to state and federal income tax) and
shall also not include gift, transfer, excise, capital stock or succession taxes
or penalties and interest thereon; and



  B.   If there is levied on Landlord a capital or sales tax directly on the
rents received from the Project or a franchise or excise tax, assessment, or
charge based, in whole or in part, upon the rents for the Project or the value
of the Project, then all such taxes, assessments, or charges, or the part
thereof so based, whether the same is charged directly to Landlord, or to any of
the constituent entities of Landlord on account of their ownership interest in
Landlord, shall be deemed to be included within the term “Taxes” for purposes
hereof). Taxes shall include the costs of consultants retained in an effort to
lower taxes and all costs incurred in disputing any taxes or in seeking to lower
the tax valuation of the Project.



  C.   For property tax purposes, Tenant waives all rights to protest or appeal
the appraised value of the Premises, as well as the Project. Notwithstanding the
foregoing, Landlord agrees to make good faith efforts to send Tenant notice of
all tax assessments as well as notices of reappraisement and a copy of all tax
bills; provided that Landlord’s failure to send such notice(s) or tax bills
shall not relieve Tenant from its obligation to pay its Proportional Share of
Taxes.

          (c) Operating Costs; Taxes. Landlord shall pay all Taxes by the date
due, and shall, upon Tenant’s written request, furnish Tenant with evidence of
such payment. Commencing on October 1, 2005, Tenant shall pay to Landlord as
Additional Rent an amount equal to Tenant’s Proportionate Share of the amount by
which the annual Operating Costs and Taxes for the Project in any calendar year
exceed the amount of Operating Costs and Taxes for the Project for the Base
Year; provided, that Tenant will not be required to pay any increases in
Controllable Operating Costs in excess of seven percent (7%) of the previous
years Operating Costs.

          (d) Estimated Payments. Landlord may make a good faith estimate of the
Additional Rent to be due by Tenant for any calendar year or part thereof during
the Term. During each calendar year or partial calendar year of the Term (after
the Base Year), Tenant shall pay to Landlord, in advance concurrently with each
monthly installment of Basic Rent, an amount equal to the estimated Additional
Rent for such calendar year or part thereof divided by the number of months
therein. From time to time, Landlord may estimate and re-estimate the Additional
Rent to be due by Tenant and deliver a copy of the estimate or re-estimate to
Tenant. Thereafter, provided Tenant has a minimum of thirty (30) days notice,
the monthly installments of Additional Rent payable by Tenant shall be
appropriately adjusted in accordance with the estimations so that, by the end of
the calendar year in question, Tenant shall have paid all of the

-5-



--------------------------------------------------------------------------------



 



Additional Rent as estimated by Landlord. Any amounts paid based on such an
estimate shall be subject to adjustment as herein provided when the actual
Additional Rent figure is available for each calendar year.

          (e) Reconciliation. By April 1 of each calendar year, or as soon
thereafter as practicable, Landlord shall furnish to Tenant an Additional Rent
Statement together with receipted tax bills showing payments of all Taxes. If
Tenant’s estimated payments of Operating Costs or Taxes for the year covered by
the Additional Rent Statement exceed the actual amount of Tenant’s Proportionate
Share of such items as indicated in the Additional Rent Statement, then Landlord
shall credit such overpayment toward the next installment of Rent or, if the
Lease term has expired, Landlord shall refund the overpayment to Tenant within
thirty (30) days of delivery of the Additional Rent Statement to Tenant. If
Tenant’s estimated payments of Operating Costs or Taxes for such year are less
than Tenant’s share of such items as indicated in the Additional Rent Statement,
then Tenant shall promptly pay Landlord such deficiency not later than thirty
(30) days after Tenant’s receipt of the Additional Rent Statement.

          (f) Gross-Up for Partial Occupancy. With respect to the Base Year and
any calendar year or partial calendar year in which the Building is not occupied
to the extent of ninety-five percent (95%) of the rentable area thereof, or
Landlord is not supplying services consistent with those provided in the Base
Year to ninety-five percent (95%) of the rentable area thereof, the Operating
Costs and Taxes for such period shall, for the purposes hereof, be increased to
the amount which would have been incurred had the Building been occupied to the
extent of ninety-five percent (95%) of the rentable area thereof and Landlord
had been supplying services and receiving income with respect to ninety-five
percent (95%) of the rentable area of the Building. Equitable adjustments shall
be made to Taxes and Operating Costs (including adjustments to be made in
calculating Taxes and Operating Costs in the Base Year) to reflect (a) that the
Building is occupied and fully assessed based on market rate rental rates, (b)
an occupancy rate of ninety five (95%) in the Building, (c) the fact that some
maintenance and repair charges which would normally have been incurred during
the Base Year were not incurred by virtue of certain systems warranties, (d) the
possibility that some maintenance and other services which would normally be
incurred in similar class A office buildings during any one operating year were
not for any reason (i.e. window cleaning, landscaping, etc.), and (e) the
possibility that some maintenance and other services otherwise includable in the
Base Year were incurred, for whatever reason, that would not normally be
incurred in similar class A office buildings during any one calendar operating
year.

          (g) Taxes on Leasehold Improvements. If, under Virginia or Fairfax
County Law or regulations, the Tax Assessor is required to include leasehold
(real property) improvements in determining the assessed value of the Project,
then to the extent that Tenant makes leasehold improvements (excluding the
original Work approved by Landlord pursuant to Exhibit E), whether done prior to
or after the commencement of the Term of this Lease, Tenant shall pay the real
estate taxes attributable to the value of such extraordinary leasehold
improvements throughout the Term of this Lease within thirty (30) days after
being billed therefor by Landlord.

-6-



--------------------------------------------------------------------------------



 



          (h) Tenant Audit Rights. Notwithstanding anything in this Lease to the
contrary, Tenant and any certified public accountant as Tenant may designate,
shall have the right, at Tenant’s expense, within 100 days after Landlord
delivers to Tenant an Additional Rent Statement to inspect and examine at the
Building or at the office of Landlord’s property manager, the books and records
of Landlord that relate to or have any bearing upon the Operating Costs or Taxes
for the calendar year with respect to which the Additional Rent Statement
relates, for the purpose of verifying the information in each statement. Only
with respect to the first Additional Rent Statement received by Tenant, Tenant
shall have the right to audit books and records for the calendar year included
in such Additional Rent Statement as well as the books and records of landlord
with respect to Operating Costs and Taxes for the Base Year. Notwithstanding the
foregoing, if Tenant discovers an error that reasonably could have been made in
a prior year, Tenant may inspect and examine Landlord’s books and records for
the two (2) immediately preceding years for the purpose of determining whether
such error was in fact made in such prior years(s); provided, that books and
records for any prior year for which an Additional Rent Statement has been
prepared and settled shall not be subject to audit after a bona sale to a third
party that is not an Affiliate of the seller. In the event that any such
inspection reveals an error in the Landlord’s calculations of Operating Costs
and Taxes to the Landlord’s benefit in excess of seven percent (7%) in the
aggregate for the year in question, then Landlord shall bear the reasonable
third party expenses of Tenant’s investigation including the fees of Tenant’s
accountant; provided that in no event shall Tenant engage third parties on a
contingency or percentage savings basis.

     5. Other Payment Provisions.

          (a) Delinquent Payment; Handling Charges. Should Tenant fail to pay
any Rent within five (5) days after written notice that the same is past due
(the “Delinquent Payment”), Landlord, in addition to all other rights and
remedies available to it, Landlord may charge and, if charged, Tenant shall pay
to Landlord (i) a late fee equal to five percent (5%) of the delinquent payment
to reimburse Landlord for its cost and inconvenience incurred as a consequence
of Tenant’s delinquency plus (ii) interest from the date the Delinquent Payment
was due until paid at the lesser of the rate of twelve percent (12%) per annum
or the maximum rate allowed by Law (the “Default Rate”); provided that no
interest shall be due or payable if Tenant made commercially reasonable efforts
to make such payment but the payment was not timely received by Landlord for
reasons beyond Tenant’s control such as clerical error (but excluding in any
event lack of financial resources). In no event, however, shall the charges
permitted under this Section or elsewhere in this Lease, to the extent they are
considered to be interest under applicable Law, exceed the maximum lawful rate
of interest.

     6. Letter of Credit/Letter of Credit. Prior to Tenant’s first draw of the
Allowance but in no event later than sixty (60) days after the Commencement
Date, Tenant shall deliver to Landlord as a Letter of Credit (such letter of
credit, together with any additional letters of credit required herein, and any
renewals or replacements thereof being referred to herein collectively as the
"Letter of Credit”) in the LC Amount, issued by a financial institution that is
acceptable to Landlord and payable at the counters of a financial institution
located in Fairfax County, Virginia. Landlord hereby approves Bank of America,
M&T Bank and Silicon Valley Bank as

-7-



--------------------------------------------------------------------------------



 



issuers of the Letter of Credit, as long as such banks maintain the minimum
credit rating specified in Section 6(c) below.

          (a) Form of Letter of Credit. The Letter of Credit shall be clean,
unconditional, irrevocable, transferable and in form satisfactory to Landlord,
payable on Landlord’s sight draft thereon without any conditions and without
requiring any accompanying documentation other than the Letter of Credit itself.

          (b) Expiration/Renewal of Letter of Credit. Tenant shall keep the
Letter of Credit in full force and effect at all times during the Term and for
thirty (30) days after the expiration of the Term. The initial Letter of Credit
shall expire no sooner than October 31, 2005. The Letter of Credit must be
satisfactorily renewed or replaced with replacement Letters of Credit meeting
all of the above requirements except that the expiration date shall be no less
than twelve (12) months from the date of issuance. Such renewal or replacement
Letters of Credit must be in Landlord’s possession no later than thirty (30)
days prior to the expiration of the then current Letter of Credit. Tenant shall
be responsible for obtaining such renewal or replacement Letter of Credit at its
sole expense. Failure to renew the Letter of Credit in accordance with the
foregoing will entitle Landlord to present the Letter of Credit for payment,
without providing Tenant any notice or opportunity to cure, and the entire sum
drawn thereunder shall be held by Landlord as provided in subsection G, below.

          (c) Change in Issuer Financial Condition. Tenant understands that
Landlord is relying upon the financial condition of the issuer of the Letter of
Credit, as a primary inducement to Landlord to lease the Premises to Tenant. In
the event Moody’s rating on the issuer’s long term senior debt becomes less than
Baa while the Letter of Credit is outstanding, Landlord may notify Tenant of
such fact, and Tenant shall have ten (10) business days from the date of such
notice within which to either (i) secure the Letter of Credit with additional
collateral reasonably acceptable to Landlord in its sole discretion;
(ii) provide a substitute letter of credit in the same form as the Letter of
Credit but issued by a banking institution reasonably satisfactory to Landlord
having its senior long term debt rated at least Baa by Moody’s or equivalent
rating service; or (iii) have the Letter of Credit confirmed by a banking
institution reasonably satisfactory to Landlord having its senior long term debt
rated at least Baa by Moody’s or equivalent rating service. Failure to do one of
the foregoing within such time shall constitute an Event of Default under this
Lease and shall entitle Landlord to present the Letter of Credit for payment at
any time after such Event of Default, without providing Tenant any further
notice or opportunity to cure, and the entire sum drawn thereunder shall be held
by Landlord as provided in subsection G, below.

          (d) Transfer of Building. In the event of a transfer of Landlord’s
interest in the Building, Landlord shall have the right to transfer the Letter
of Credit to the transferee and thereupon the Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of said Letter of Credit to a new landlord.

          (e) No Tenant Right to Assign/Encumber. Tenant covenants that it will
not assign or encumber said Letter of Credit or any part thereof and that
neither Landlord nor its

-8-



--------------------------------------------------------------------------------



 



successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

          (f) Right to Draw Upon Event of Default. Upon the occurrence of any
Event of a Default (as defined in Section 18 below), in addition to any or all
of its other remedies contained in this Lease, Landlord shall have the right
(but not the obligation) to present the Letter of Credit for payment. In the
event of any such draw, Tenant shall forthwith provide Landlord with an
additional letter of credit in an amount sufficient to restore the aggregate
amounts of the Letter(s) of Credit held by Landlord to the LC Amount.

          (g) Application of Proceeds. Landlord may use or apply the whole or
any part of the amounts drawn on the Letter of Credit (the “Proceeds”) for the
payment of Tenant’s obligations under this Lease. Any Proceeds not otherwise
applied to amounts then due Landlord shall serve as security for the prompt,
full, and faithful performance by Tenant of the terms and provisions of this
Lease. Tenant’s obligation to furnish the Letter of Credit and any use,
application or retention by Landlord of all or any part of the Proceeds shall
not be deemed in any way to constitute liquidated damages for any default by
Tenant, or to limit the remedies to which Landlord is otherwise entitled under
the terms of this Lease. In the event the Proceeds are reduced below the LC
Amount by such use or application, Tenant shall deposit with Landlord, within
ten (10) days after notice, an amount sufficient to restore the amount of the
Proceeds to the LC Amount. Landlord shall not be required to keep the Proceeds
separate from Landlord’s general funds or pay interest on the Proceeds. Provided
Tenant has performed all of its obligations under this Lease, any remaining
portion of the Proceeds shall be returned to Tenant within thirty (30) days
subsequent to the expiration of this Lease. No trust or fiduciary relationship
is created herein between Landlord and Tenant with respect to the Proceeds. If
Landlord transfers the Premises during the Term of this Lease, Landlord shall
pay the Proceeds to Landlord’s successor-in-interest, in which event the
transferring Landlord shall be released from all liability for the return of the
Proceeds.

          (h) Reductions in Letter of Credit. Provided that (i) Tenant is not
then in default of this Lease (without regard to grace and cure periods), (ii)
Tenant has not been delinquent in the payment of Rent beyond the fifth day on
which such payment is due under the Lease more than twice during the preceding
12 months, and (ii) there shall not have occurred any material adverse change in
Tenant’s financial condition since the Commencement Date, at each anniversary of
the Rent Commencement Date the LC Amount shall be reduced by an amount equal to
one (1) months Basic Rent (by way of an amendment to the Letter of Credit
approved in writing by Landlord), until the balance of the LC Amount is equal to
four months Basic Rent then due and payable, after which there shall be no
further reductions in the LC Amount.

          (i) Return of Letter of Credit. Landlord shall return the Letter of
Credit to Tenant within thirty (30) days following the expiration of the Term;
provided however, no such release shall occur at any time when Tenant has failed
to perform any of its obligations under the under the Lease, regardless of
whether any applicable notice or cure periods have expired.

-9-



--------------------------------------------------------------------------------



 



     7. Landlord’s Obligations.

          (a) Building and Building Systems. Landlord shall promptly and
expeditiously undertake and manage all necessary or customary repairs to, and
maintenance of, (i) Building Systems, (ii) the Building Structure, and (iii) all
common areas of the Project including the restrooms and elevator lobbies on
Tenant’s wing of the Building, without cost to Tenant except for Tenant’s
payment of its Proportionate Share of Operating Expenses above the 2004 Base
Year as set forth in Section 4(c) above (including all limitations and
exclusions provided for therein).

          (b) Services. Landlord shall use commercially reasonable efforts to
furnish to Tenant (i) water at those points of supply provided for general use
of tenants of the Building; (ii) heated and refrigerated air conditioning
(“HVAC”) as appropriate, at such temperatures and in such amounts as are
standard for comparable buildings in the vicinity of the Building and excluding
the HVAC systems installed by Tenant to exclusively serve the Data Center or the
Premises generally, all of which shall be maintained by Tenant at its expense;
(iii) janitorial service to the Premises on weekdays after 6:00 p.m. other than
Holidays, for Building-standard installations and such window washing as may
from time to time be reasonably required but at least twice a year;
(iv) elevators for ingress and egress to the floor on which the Premises are
located, in common with other tenants, provided that Landlord may reasonably
limit the number of operating elevators during non-business hours and holidays,
provided at least one elevator is operable at all times; (v) show and ice
removal when needed (including Garage and parking lots); (vi) pest control; and
(vii) electrical current for equipment that does not require more than 110 volts
and whose electrical energy consumption does not exceed 6.5 watts per rentable
square foot at the receptacle (“Standard Usage”), except in the Data Center and
Fulfillment Area with respect to which electrical energy consumption shall not
exceed the capacity specified in approved construction plans for the Work, as
defined in Exhibit E attached hereto (collectively, "Standard Usage”). If Tenant
desires HVAC: (A) at any time other than between 7:00 a.m. and 6:00 p.m. on
weekdays and between 8:00 a.m. and 12:00 p.m. on Saturday (in each case other
than Holidays); or (B) on Sunday or Holidays (“After Hours HVAC Service”), then
After Hours HVAC Service shall be supplied to Tenant upon the request of Tenant
delivered to Landlord before 3:00 p.m. on the business day preceding such extra
usage, and Tenant shall pay to Landlord the actual cost of such services within
thirty (30) days after Landlord has delivered to Tenant an invoice therefor. The
costs incurred by Landlord in providing After Hours HVAC Service to Tenant shall
include only the actual costs for electricity, water, sewage, water treatment,
labor, metering and maintenance reasonably allocated by Landlord to providing
such service (“Actual HVAC Costs”). Overtime HVAC costs shall be prorated
between all tenants utilizing After Hours HVAC Service.

          (c) Energy Management System. As soon as is reasonably practicable
after the Commencement Date, but in no event later than October 1, 2004,
Landlord shall install a direct digital control energy management system with
all devices and interconnections between mechanical equipment and the computer
controls to such system (the “EMS”). Such EMS will monitor energy usage and will
permit control of HVAC systems without on site manual operation.

-10-



--------------------------------------------------------------------------------



 



          (d) Access Control. Access control for the Building shall be provided
by card key access; provided, however, Landlord shall have no responsibility to
prevent, and shall not be liable to Tenant for, any liability or loss to Tenant,
its agents, employees and visitors arising out of losses due to theft, burglary,
or damage or injury to persons or property caused by persons gaining access to
the Premises, and Tenant hereby releases Landlord from all liability for such
losses, damages or injury, except damage to persons or property directly and
solely caused by the gross negligence of Landlord. Landlord has installed an
electronic card reader in the Building and shall provide Tenant with 285 access
cards without charge, with any additional cards being issued to Tenant at
Landlord’s actual cost. Tenant shall have the right to install its own security
system in the Premises and to connect such security system to the main Building
system, subject to Landlord’s reasonable approval of the installation and
subject to Tenant’s furnishing Landlord with information and/or keys and/or card
allowing Landlord access to the Premises in accordance with the terms of this
Lease.

          (e) Excess Utility Use. Except for the Data Center and Fulfillment
Center as shown on the Approved Plans (as defined in Exhibit F ), Landlord shall
not be required to furnish electrical current for equipment that requires more
than 110 volts or other equipment whose electrical energy consumption exceeds
6.5 watts per rentable square foot at the receptacles. If Tenant’s requirements
for or consumption of electricity exceed Standard Usage, Tenant shall, at
Tenant’s expense, make reasonable efforts to supply such service through the
then-existing feeders and risers serving the Building and the Premises, and
Tenant shall pay the cost of such service. If Landlord has determined through
use of a check meter or other reliable means that the amount of such additional
consumption and potential consumption by any verifiable method, including
installation of a separate meter in the Premises installed, maintained, and read
by Landlord, at Tenant’s expense. Except as shown on plans to be approved by
Landlord in accordance with Exhibit F to this Lease, Tenant shall not install
any electrical equipment requiring special wiring or requiring voltage in excess
of 110 volts and shall not in event install any electrical equipment that
exceeds Building capacity unless approved in advance by Landlord. The use of
electricity in the Premises shall not exceed the capacity of existing feeders
and risers to or wiring in the Premises. Any risers or wiring required to meet
Tenant’s excess electrical requirements shall be installed by Tenant, at
Tenant’s cost, if, in Landlord’s judgment, the same are necessary and shall not
cause permanent damage to the Project or the Premises, cause or create a
dangerous or hazardous condition, entail excessive or unreasonable alterations,
repairs, or expenses, or interfere with or disturb other tenants of the
Building. Tenant’s proposed tenant improvements include supplemental HVAC
systems to be installed by Tenant as described below. If such supplemental HVAC
systems are not adequate to prevent Tenant’s machines or equipment in the
Premises from affecting the temperature otherwise maintained by the air
conditioning system or otherwise preventing overload of any utility system,
Tenant shall install additional HVAC and/or electrical systems and, if Tenant
shall fail to do so within a reasonable period of time after receipt of written
demand from Landlord, Landlord may install supplemental air conditioning units
or other supplemental equipment in the Premises, and the cost thereof, including
the cost of installation, operation, use, and maintenance, shall be paid by
Tenant to Landlord within thirty (30) days after Landlord has delivered to
Tenant an invoice therefor. Provided that the same will not adversely affect the
Building Systems or Building Structure, and plans and specifications for the
same have been approved by Landlord in its reasonable discretion, Tenant may, at
its sole cost and expense, install (a) electric circuits or transformers to

-11-



--------------------------------------------------------------------------------



 



provide supplemental electrical power support the installation of copy machines
and computer servers that use in excess of 110 volts, and (b) supplemental HVAC
to offset the excess heat generated by such equipment. In accordance with the
Approved Plans, the Data Center shall be separately metered and supplemental
HVAC systems shall be installed by Tenant, at its expense but payable out of the
Allowance. Notwithstanding anything contained herein to the contrary, Tenant
shall be solely responsible for payment of all separately metered electrical
service to the Data Center and for the cost of maintaining, repairing and
replacing such supplemental HVAC systems.

          (f) Restoration of Services. To the extent within Landlord’s
reasonable control, Landlord shall use commercially reasonable efforts to
restore any service provided by Landlord in the event of any service
interruption; however, no interruption of Landlord’s services shall render
Landlord liable for any damages caused thereby, be a constructive eviction of
Tenant, constitute a breach of any implied warranty or any other provision of
this Lease, entitle Tenant to terminate this Lease or to be relieved from any of
Tenant’s obligations under this Lease, except that Tenant shall be entitled to a
rental abatement (as its sole and exclusive remedy) if (i) the interruption was
caused solely by Landlord’s negligent act or omission, (ii) the restoration of
Landlord’s services is within Landlord’s reasonable control; and (iii) the
interruption of Landlord’s services continues for more than ten (10) days after
Landlord’s receipt of written notice of default and demand from Tenant, with
rental to abate commencing as of the date service was interrupted. In no event
shall Landlord be required to undertake extraordinary measures to restore
services such as, but not limited to, providing supplemental generator or
auxiliary HVAC systems.

          (g) Generator. Tenant shall have the sole right to utilize the
existing 500 kw diesel generator adjacent to the Building and its associated
equipment including all switchgear, transformers and UPS plus all HVAC equipment
(collectively, the “Generator”). Tenant shall also have the right throughout the
Term, at no additional charge, to place a second back-up generator next to the
Generator. There shall be no Landlord imposed prohibitions limiting (i) the
times when Tenant may exercise such generator(s) or (ii) the duration the
generator(s) may run. Subject to Landlord’s reasonable approval of plans, Tenant
shall have the right to modify the existing mechanical and electrical
configuration of the Generator and supplemental HVAC systems to dedicate the
load solely for Tenant’s use. Tenant shall be responsible for servicing,
maintaining, and repairing the Generator during the Term. As long as Tenant
properly uses, maintains and repairs the Generator, Tenant shall not be required
to replace the Generator. If Tenant elects to discontinue use of the Generator,
Tenant may, with 90 days prior written notice to Landlord, discontinue its
maintenance and use of the Generator in which event Landlord may remove and
dispose of the Generator without replacement should Landlord so elect. If Tenant
elects to replace the Generator, Tenant shall be entitled to remove the
Generator upon expiration or termination of this Lease for any reason other than
an Event of Default by Tenant. Tenant is accepting the Generator “AS IS” and
without any representation or warranty by Landlord (including without
limitation, its fitness for a particular purpose).

          (h) Tenant shall have the right to use all equipment located within
the Premises, including, but not limited to all racks and the Siemens switch
located within the Data





-12-



--------------------------------------------------------------------------------



 



Center. Such equipment may not be permanently removed from the Premises without
Landlord’s consent, not to be unreasonably withheld if such equipment becomes
obsolete.

     8. Improvements; Alterations; Repairs; Maintenance.

          (a) Improvements; Alterations. Improvements to the Premises shall be
installed at Tenant’s expense in accordance with the space plans approved by
Landlord and attached as Exhibit A and constructed in accordance with Exhibit E
to this Lease. Except for paint, carpet or alterations or related series of
alterations that cost less than $50,000 in the aggregate and do not adversely
affect the Building Structure or the Building Systems, no alterations or
physical additions in or to the Premises shall be made without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed; however, Landlord may withhold its consent to any alteration or
addition that would adversely affect (in the reasonable discretion of Landlord)
(i) the Building Structure or the Building Systems (including restrooms or
mechanical rooms of the Building); (ii) the exterior appearance of the Building;
(iii) the appearance of the common areas of the Building or any elevator lobby
not wholly within the Premises; or (iv) provision of services to other occupants
of the Building. Except for Tenant’s signage rights under (g) below, Tenant
shall not paint or install lighting or decorations, signs, window or door
lettering, or advertising media of any type visible from the exterior of the
Premises without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole and absolute discretion. All alterations, additions,
and improvements shall be constructed, maintained, and used by Tenant, at its
risk and expense, in accordance with all Laws; Landlord’s consent to or approval
of any alterations, additions or improvements (or the plans therefor) shall not
constitute a representation or warranty by Landlord, nor Landlord’s acceptance,
that the same comply with sound architectural and/or engineering practices or
with all applicable Laws, and Tenant shall be solely responsible for ensuring
all such compliance.

          (b) Repairs; Maintenance. Tenant shall maintain the Premises in a
clean, safe, and operable condition. Tenant, at Tenant’s expense, shall comply
with all Laws pertaining to Tenant’s use of the Premises and with the recorded
covenants, conditions and restrictions, regardless of when they became
effective, including, without limitation, all applicable Laws pertaining to air
and water quality Hazardous Materials, waste disposal, air emissions and other
environmental matters, all zoning and other land use matters, and utility
availability, and with any direction of any public officer or officers, pursuant
to Law, which shall impose any duty upon Landlord or Tenant with respect to the
use or occupation of the Premises. Additionally, Tenant, at its sole expense,
shall repair, replace and maintain in good condition and in accordance with all
Laws and the equipment manufacturer’s suggested service programs, the
Personalty, all of Tenant’s Off-Premises Equipment and all improvements and
systems exclusively serving the Premises. Tenant shall repair or replace,
subject to Landlord’s direction and supervision, any damage to the Project
caused by a Tenant Party. If Tenant fails to commence such repairs or
replacements within fifteen (15) days after the occurrence of such damage and
thereafter diligently pursues such repairs to completion, then Landlord may make
the same at Tenant’s cost provided that it provides Tenant notice of its intent
to do the same, which notification may be oral or written. If any such damage
occurs outside of the Premises, then Landlord may elect to repair such damage at
Tenant’s expense, rather than having Tenant

-13-



--------------------------------------------------------------------------------



 



repair such damage. The cost of all maintenance, repair or replacement work
performed by Landlord under this Section shall be paid by Tenant to Landlord
within thirty (30) days after Landlord has invoiced Tenant therefor.

          (c) Performance of Work. All work described in this Section that
affects the Building’s Structure, Building Systems or common areas of the
Building shall be performed only by Landlord or by contractors and
subcontractors reasonably approved in writing by Landlord, except for Work
completed in accordance with Exhibit F attached hereto. Tenant shall cause all
contractors and subcontractors to procure and maintain insurance coverage naming
Landlord, Landlord’s property management company and Landlord’s asset management
company as additional insureds against such risks, in such amounts, and with
such companies as Landlord may reasonably require or approve. Tenant shall
provide Landlord with the identities, mailing addresses and telephone numbers of
all contractors performing work or supplying materials prior to beginning such
construction and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable Laws. All such work shall be performed
in accordance with all Laws and in a good and workmanlike manner so as not to
damage the Project (including the Premises, the Building Structure and the
Building Systems). All such work which may affect the Building Structure or the
Building Systems must be approved by the Landlord’s engineer, at Tenant’s
expense, not to exceed the reasonable costs of the engineer’s time. All work
affecting the roof of the Building must be performed by Landlord’s roofing
contractor and no such work will be permitted if it would void or reduce the
warranty on the roof.

          (d) Mechanic’s Liens. All work performed, materials furnished, or
obligations incurred by or at the request of a Tenant Party shall be deemed
authorized and ordered by Tenant only, and Tenant shall not permit any
mechanic’s liens to be filed against the Premises or the Project in connection
therewith. Upon completion of any such work, Tenant shall deliver to Landlord
final lien waivers from all general contractors who performed such work the
costs of which exceed of $25,000.00. If such a lien is filed, then Tenant shall,
within ten (10) days after Landlord has delivered notice of the filing thereof
to Tenant (or such earlier time period as may be necessary to prevent the
forfeiture of the Premises, Project or any interest of Landlord therein or the
imposition of a civil or criminal fine with respect thereto), either (a) pay the
amount of the lien and cause the lien to be released of record, or (b)
diligently contest such lien and deliver to Landlord a bond or, if Tenant does
not wish to supply a bond, other security reasonably satisfactory to Landlord.
If Tenant fails to timely take either such action, then Landlord may pay the
lien claim, and any amounts so paid, including expenses and interest, shall be
paid by Tenant to Landlord within thirty (30) days after Landlord has invoiced
Tenant therefor. Landlord and Tenant acknowledge and agree that their
relationship is and shall be solely that of “landlord-tenant” (thereby excluding
a relationship of “owner-contractor,” “owner-agent” or other similar
relationships). Accordingly, all materialmen, contractors, artisans, mechanics,
laborers and any other persons now or hereafter contracting with Tenant, any
contractor or subcontractor of Tenant or any other Tenant Party for the
furnishing of any labor, services, materials, supplies or equipment with respect
to any portion of the Premises, at any time from the date hereof until the end
of the Term, are hereby charged with notice that they look exclusively to Tenant
to obtain payment for same. Nothing herein shall be deemed a consent by Landlord
to any liens being placed upon the Premises, Project or Landlord’s interest
therein due to any work performed by or for Tenant or deemed to give any
contractor or subcontractor or

-14-



--------------------------------------------------------------------------------



 



materialman any right or interest in any funds held by Landlord to reimburse
Tenant for any portion of the cost of such work. Tenant shall defend, indemnify
and hold harmless Landlord and its agents and representatives from and against
all claims, demands, causes of action, suits, judgments, damages and expenses
(including reasonable attorneys’ fees) in any way arising from or relating to
the failure by any Tenant Party to pay for any work performed, materials
furnished, or obligations incurred by or at the request of a Tenant Party. This
indemnity provision shall survive termination or expiration of this Lease.

          (e) Riser Space/Trenching. Subject to Tenant’s compliance with this
Section 8, Tenant shall have the right, at its expense, to (i) utilize one
hundred percent (100%) of all available riser space in the east wing of the
Building, (ii) install conduit connecting floors which Tenant occupies with the
roof and any fiber entry points in the Building, and (iii) install conduit from
the property line to the Premises in up to three (3) diverse routes. Tenant
shall be required to restore any damage caused installing these improvements,
but Tenant shall not be required to remove these improvements at the end of the
Term. Tenant acknowledges that Tenant may be required to obtain an easement or
consent from the Westfields Business Owners Association prior to completing such
conduit installation to the property line. Tenant shall have access to that
portion of the common area of the Building in which the telecommunications
demark facilities are located, subject to the following restrictions:

               (i) Landlord may require that any sensitive equipment be
separated and separately locked in a cage or other barrier to prevent
unauthorized access;

               (ii) Only Landlord shall have a key to the door of the demark
room from the Building common areas, with provisions for after hours and
emergency access by pager or other means to insure that Tenant can obtain prompt
access to minimize service or business interruption (with Landlord using
commercially reasonable efforts to provide such access within four (4) hours
after receipt of notification in the event of an emergency);

               (iii) Landlord shall not be responsible for damage to Tenant’s
telecommunications facilities or for interruption of telecommunication services
for any reason other than Landlord’s gross negligence; and

               (iv) Tenant shall not damage or permit its contractor or
telecommunications providers to damage any telecommunications facilities
provided to other tenants of the Building unless Tenant notifies such other
tenants in advance and makes arrangements that are reasonably satisfactory to
such other tenants whose service may be affected.

          (f) Antennae Roof Rights. Subject to Landlord’s approval, and approval
by the Westfields Business Owners Association (to the extent required by
recorded covenants) and to all approvals required by Law, Tenant shall have the
ongoing right, on a pro-rata right basis based on the total square footage
leased in the Building by Tenant, and to place one or more antennas on the roof
of the Building to be used solely for Tenant’s business operations. Tenant will
install, maintain, and operate such antennas and their support structures
including power and data connections on the roof of the Building as is required
for its business throughout the Term without any additional charge or other
monetary consideration payable to Landlord. All

-15-



--------------------------------------------------------------------------------



 



installations (and removals of such installations) shall be completed in a
manner that will not damage the roof or void any roof warranties. No
installations shall be visible from roadways adjacent to the Building unless
Landlord has granted consent thereto, in its sole discretion, after having
determined that such installations are of a type customarily used within
Westfields and that the same will not adversely affect the aesthetics or
marketability of the Building for sale or lease.

          (g) Signage.

               (i) Building Sign. Tenant shall have the non-exclusive right to
install, at its expense, an illuminated sign bearing the Tenant’s name and/or
corporate logo on the facade of the Building facing Park Meadow Drive at no
additional charge as shown on Exhibit K attached hereto (the “Building Sign”).
For so long as the existing Lease between CACI, Inc. - Federal (“CACI”) for the
west wing of the Building CACI shall remain in effect, Landlord shall not permit
CACI to install Building facade signage that is visible from Park Meadow Drive.

               (ii) Monument Signs. Tenant may install a panel or panel (a
“Monument Panel”) on existing monument signs within the Project (the “Monument
Signs”).

               (iii) Common Area Interior Signage. No Tenant in the Building
shall be afforded any common areas interior signage rights more favorable than
Tenant in terms of size, location, visibility and other relevant factors.

               (iv) Restrictions on Motor Circle Signage. Landlord hereby agrees
that no sign shall be placed on the facade of the Building that directly faces
the motor circle at the front entrance of the Building.

               (v) Exclusive Signage Rights Upon Expansion. If Tenant shall
lease in excess of 100,000 rentable square feet in the aggregate within the
Building, Tenant shall have exclusive signage and naming rights on all the
exterior facades of the Building.

               (vi) Conditions Relating to Building Signage The fabrication and
installation of the Building Sign, the Monument Sign Panels and any common area
interior signage shall be the sole responsibility of the Tenant. Any
installation shall be subject to the Landlord’s reasonable prior consent, to all
applicable Laws, covenants and restrictions and to all other provisions of
Section 8 above, including Landlord’s approval of all plans and approval of
plans by applicable governmental authorities and by the Westfields Business
Owners Association. Without limitation of Landlord’s approval rights, the size
of the Building Sign shall not exceed 50% of the allocated sign area for the
Building and the size of each Monument Panel installed by Tenant shall not
exceed 50% of the available panel space on each Monument Sign. Upon Tenant
satisfying the conditions in 8(g)(vi) above, Tenant shall have one hundred
percent (100%) of the allocated sign area for the Building.

               (vii) Directory. Subject to Landlord’s reasonable approval as to
size, location, design and quality, Tenant may, at Tenant’s expense, install and
maintain a directory in the Building lobby listing Tenant and each of its
officers. Tenant shall pay for all changes to the directory.

-16-



--------------------------------------------------------------------------------



 



     9. Use. Tenant shall occupy and use the Premises only for the Permitted Use
and shall comply with all Laws relating to the use, condition, access to, and
occupancy of the Premises. Tenant will not commit waste, overload the Building
Structure or the Building Systems or subject the Premises to use that would
damage the Premises. Notwithstanding anything in this Lease to the contrary, as
between Landlord and Tenant, (a) Tenant shall bear the risk of complying with
Title III of the Americans With Disabilities Act of 1990, any state Law
governing handicapped access or architectural barriers, and all rules,
regulations, and guidelines promulgated under such Laws, as amended from time to
time (the “Disabilities Acts”) in the Premises; and (b) Landlord shall bear the
risk of complying with the Disabilities Acts in the common areas of the Project,
other than compliance that is necessitated by the use of the Premises for other
than the Permitted Use or as a result of any alterations or additions made by
Tenant (which risk and responsibility shall be borne by Tenant). The Premises
shall not be used for any use that creates extraordinary fire hazards, or
results in an increased rate of insurance on the Project or its contents, or for
the storage of any Hazardous Materials (other than typical office supplies
[e.g., photocopier toner] and then only in compliance with all Laws). If,
because of a Tenant Party’s acts or because Tenant fails to perform its
obligations under this Lease, the rate of insurance on the Project or its
contents increases, Tenant shall pay to Landlord the amount of such increase
within thirty (30) days upon demand, provided that acceptance of such payment
shall not waive any of Landlord’s other rights. Tenant shall conduct its
business and control each other Tenant Party so as not to create any nuisance or
unreasonably interfere with other tenants or Landlord in its management of the
Project.

     10. Assignment and Subletting.

          (a) Transfers. Except for Permitted Transfers, Tenant shall not,
without the prior written consent of Landlord which shall not be unreasonably
withheld, conditioned or delayed (i) assign, transfer, or encumber this Lease or
any estate or interest herein, whether directly or by operation of law; (ii)
permit any other entity to become Tenant hereunder by merger, consolidation, or
other reorganization; (iii) if Tenant is an entity other than a corporation
whose stock is publicly traded, permit the transfer of an ownership interest in
Tenant so as to result in a change in the current control of Tenant; (iv) sublet
any portion of the Premises; (v) grant any license, concession, or other right
of occupancy of any portion of the Premises; or (vi) permit the use of the
Premises by any parties other than Tenant (any of the foregoing events being a
“Transfer”). A partial assignment shall not be permitted under any
circumstances.

          (b) Consent Standards. Landlord shall not unreasonably withhold,
condition or delay its consent to any assignment or subletting of the Premises,
provided that the proposed transferee (i) is creditworthy; (ii) has a good
reputation in the business community; (iii) will use the Premises for the
Permitted Use and will not use the Premises in any manner that would conflict
with any exclusive use agreement or other similar agreement entered into by
Landlord with any other tenant of the Building; and (iv) will not use the
Premises, Building or Project in a manner that would materially increase the
pedestrian or vehicular traffic to the Premises, Building or Project; otherwise,
Landlord may withhold its consent in its sole discretion.

          (c) Request for Consent. If Tenant requests Landlord’s consent to a
Transfer, then, at least fifteen (15) business days prior to the effective date
of the proposed

-17-



--------------------------------------------------------------------------------



 



Transfer, Tenant shall provide Landlord and Landlord’s Mortgagee with a written
description of all terms and conditions of the proposed Transfer, copies of a
proposal or letter of intent (in each case executed by Tenant and the proposed
subtenant), and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; and general financial information
sufficient to enable Landlord to determine the proposed transferee’s
creditworthiness and character. Tenant shall reimburse Landlord immediately upon
request for its reasonable attorneys’ fees actually incurred in connection with
considering any request for consent to a Transfer, not to exceed $1500 absent
extraordinary circumstances that should be identified by Landlord promptly after
Landlord’s initial review of any request for a Transfer.

          (d) Conditions to Consent. If Landlord consents to a proposed
Transfer, then the proposed transferee shall deliver to Landlord a written
agreement whereby it expressly assumes Tenant’s obligations hereunder; however,
any transferee of less than all of the space in the Premises shall be liable
only for obligations under this Lease that are properly allocable to the space
subject to the Transfer for the period of the Transfer. Landlord will be deemed
to have granted its consent to a proposed sublease if Landlord fails to
disapprove such sublease within ten (10) business days of receipt of Tenant’s
request for Landlord’s consent to such proposed sublease if Tenant’s such
request states in prominent bold text with all capital letters that “YOUR
FAILURE TO DISAPPROVE OF THE PROPOSED SUBLEASE WITHIN TEN (10) BUSINESS DAYS
AFTER YOUR RECEIPT OF THIS REQUEST FOR CONSENT TO SUBLEASE SHALL CONSTITUTE YOUR
APPROVAL OF SUCH SUBLEASE.” In no event shall Landlord be deemed to have
approved any proposed assignment as assignments must be specifically approved by
Landlord in writing in all instances. No Transfer shall release Tenant from its
obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally liable therefor. Landlord’s consent to any Transfer shall
not waive Landlord’s rights as to any subsequent Transfers. If an Event of
Default occurs while the Premises or any part thereof are subject to a Transfer,
then Landlord, in addition to its other remedies, may collect directly from such
transferee all rents becoming due to Tenant and apply such rents against Rent.
Tenant authorizes its transferees to make payments of rent directly to Landlord
upon receipt of notice from Landlord to do so following the occurrence of an
Event of Default hereunder. Tenant shall pay for the cost of any demising walls
or other improvements necessitated by a proposed subletting or assignment unless
Landlord exercises its recapture right below.

          (e) Cancellation. If Tenant proposes to lease one floor or more of the
Premises for all or substantially all of the remaining Term to subtenants other
than Permitted Transferees or subtenants who are customers or clients of Tenant
who sublease a portion of the Premises from Tenant solely for the purpose
facilitating their business relationship as opposed to Tenant’s disposition of
excess space, then Landlord may, within fifteen (15) business days after
submission of Tenant’s written request for Landlord’s consent to such subletting
(accompanied by an executed proposal or letter of intent signed by Tenant and
the proposed subtenant), cancel this Lease as to the portion of the Premises
proposed to be sublet or assigned as of the date the proposed Transfer is to be
effective. If Landlord cancels this Lease as to any portion of the Premises,
then this Lease shall cease for such portion of the Premises and Tenant shall
pay to Landlord all Rent accrued through the cancellation date relating to the
portion of the Premises

-18-



--------------------------------------------------------------------------------



 



covered by the proposed Transfer and Landlord shall pay all cost associated with
separating the recapture portion of the Premises from the rest of the Premises.
Thereafter, Landlord may lease such portion of the Premises to the prospective
transferee (or to any other person) without liability to Tenant.

          (f) Additional Compensation. Except in the case of a Permitted
Transfer, Tenant shall pay to Landlord, immediately upon receipt thereof after
Tenant is first reimbursed for its expense, the excess of (i) fifty percent
(50%) of all compensation received by Tenant for a Transfer less the costs
reasonably incurred by Tenant with unaffiliated third parties in connection with
such Transfer (i.e., brokerage commissions, tenant finish work, marketing and
the like); over (ii) the Rent allocable to the portion of the Premises covered
thereby.

          (g) Permitted Transfers. Notwithstanding anything to the contrary set
forth herein, Tenant may Transfer all or part of its interest in this Lease or
all or part of the Premises (a “Permitted Transfer”) to the following types of
entities (a “Permitted Transferee”) without the written consent of Landlord:

               (i) an Affiliate of Tenant;

               (ii) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity in which or with
which Tenant, or its corporate successors or assigns, is merged or consolidated,
in accordance with applicable statutory provisions governing merger and
consolidation of business entities, so long as (A) Tenant’s obligations
hereunder are assumed by the entity surviving such merger or created by such
consolidation; and (B) the Tangible Net Worth of the surviving or created entity
is not less than the Tangible Net Worth of Tenant as of the Commencement Date;
or

               (iii) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity acquiring all or
substantially all of Tenant’s assets if such entity’s Tangible Net Worth after
such acquisition is not less than the Tangible Net Worth of Tenant as of the
date hereof.

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Project, Landlord or
other tenants of the Building. At least thirty (30) days after the effective
date of any Permitted Transfer, Tenant agrees to furnish Landlord with
(A) copies of the instrument effecting any of the foregoing Transfers;
(B) documentation establishing Tenant’s satisfaction of the requirements set
forth above applicable to any such Transfer; and (C) evidence of insurance as
required under this Lease with respect to the Permitted Transferee. The
occurrence of a Permitted Transfer shall not waive Landlord’s rights as to any
subsequent Transfers. “Tangible Net Worth” means the excess of total assets over
total liabilities, in each case as determined in accordance with generally
accepted accounting principles consistently applied (“GAAP”), excluding,
however, from the

-19-



--------------------------------------------------------------------------------



 



determination of total assets all assets which would be classified as intangible
assets under GAAP including goodwill, licenses, patents, trademarks, trade
names, copyrights, and franchises. Any subsequent Transfer by a Permitted
Transferee shall be subject to the terms of this Section.

          (h) Attornment by Subtenants. Each sublease by Tenant hereunder shall
be subject and subordinate to this Lease and to the matters to which this Lease
is or shall be subordinate, and each subtenant by entering into a sublease is
deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, take
over all of the right, title and interest of Tenant, as sublandlord, under such
sublease, and such subtenant shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be (i) liable for any previous act or omission of Tenant under such
sublease; (ii) subject to any counterclaim, offset or defense that such
subtenant might have against Tenant; (iii) bound by any previous modification of
such sublease or by any rent or additional rent or advance rent which such
subtenant might have paid for more than the current month to Tenant, and all
such rent shall remain due and owing, notwithstanding such advance payment;
(iv) bound by any security or advance rental deposit made by such subtenant
which is not delivered or paid over to Landlord and with respect to which such
subtenant shall look solely to Tenant for refund or reimbursement; or
(v) obligated to perform any work in the subleased space or to prepare it for
occupancy, and in connection with such attornment, the subtenant shall execute
and deliver to Landlord any instruments Landlord may reasonably request to
evidence and confirm such attornment. Each subtenant or licensee of Tenant shall
be deemed, automatically upon and as a condition of its occupying or using the
Premises or any part thereof, to have agreed to be bound by the terms and
conditions set forth in this Section. The provisions of this Section shall be
self-operative, and no further instrument shall be required to give effect to
this provision.

     11. Insurance; Waivers; Subrogation; Indemnity.

          (a) Tenant’s Insurance. Effective as of the earlier of (i) the date
Tenant enters or occupies the Premises, or (ii) the Commencement Date, and
continuing throughout the Term, Tenant shall maintain the following insurance
policies: (A) commercial general liability insurance in amounts of $3,000,000
per occurrence (including umbrella or excess coverage), or, following the
expiration of the initial Term, such other amounts as Landlord may from time to
time reasonably require but not higher than amounts required by landlords of
comparable buildings in Chantilly (and, if the use and occupancy of the Premises
include any activity or matter that is or may be excluded from coverage under a
commercial general liability policy [e.g., the sale, service or consumption of
alcoholic beverages], Tenant shall obtain such endorsements to the commercial
general liability policy or otherwise obtain insurance to insure all liability
arising from such activity or matter [including liquor liability, if applicable]
in such amounts as Landlord may reasonably require), insuring Tenant, Landlord,
Landlord’s property management company and Landlord’s asset management company
against all liability for injury to or death of a person or persons or damage to
property arising from the use and occupancy of the Premises and (without
implying any consent by Landlord to the installation thereof) the installation,
operation, maintenance, repair or removal of Tenant’s Off-Premises Equipment;
(B) insurance covering the full value of all alterations and improvements and
betterments in the

-20-



--------------------------------------------------------------------------------



 



Premises, naming Landlord and Landlord’s Mortgagee as additional loss payees as
their interests may appear; (C) insurance covering the full value of all
furniture, trade fixtures and personal property (including property of Tenant or
others) in the Premises or otherwise placed in the Project by or on behalf of a
Tenant Party (including Tenant’s Off-Premises Equipment); (D) contractual
liability insurance sufficient to cover Tenant’s indemnity obligations hereunder
(but only if such contractual liability insurance is not already included in
Tenant’s commercial general liability insurance policy); (E) worker’s
compensation insurance; and (F) business interruption insurance. Tenant’s
insurance shall provide primary coverage to Landlord when any policy issued to
Landlord provides duplicate or similar coverage, and in such circumstance
Landlord’s policy will be excess over Tenant’s policy. Tenant shall furnish to
Landlord certificates of such insurance evidencing the maintenance of all
insurance coverages required hereunder at least five (5) days prior to the
earlier of the Commencement Date or the date Tenant enters or occupies the
Premises, as soon as received following the renewal of said insurance, and
Tenant shall obtain a written obligation on the part of each insurance company
to notify Landlord at least thirty (30) days before cancellation or any material
change of any such insurance policies that increases the deductible, decreases
coverage or adds exclusions from coverage with regard to the Building or
Tenant’s operations in the Building. Without limitation, a change in an
insurance policy shall not be deemed material if such change does not affect
either the Building, Tenant’s property within the Building or the risks to
Landlord associated with Tenant’s operations within the Building. All such
insurance policies shall be in form, and issued by companies with a Best
Insurance Guide rating of A-IX or are otherwise satisfactory to Landlord. If
Tenant fails to comply with the foregoing insurance requirements or to deliver
to Landlord the certificates or evidence of coverage required herein, Landlord,
in addition to any other remedy available pursuant to this Lease or otherwise,
may, but shall not be obligated to, obtain such insurance and Tenant shall pay
to Landlord on demand the premium costs thereof, plus all costs reasonably
incurred by Landlord in procuring such coverage.

          (b) Landlord’s Insurance. Throughout the Term of this Lease, Landlord
shall insure the Building against loss due to fire and other casualties included
with standard, extended coverage insurance (or its equivalent) in amounts that
are customary and reasonable for landlords in Northern Virginia. The cost of all
insurance carried by Landlord with respect to the Project, including but not
limited to property insurance (including terrorism coverage), rent loss
insurance and commercial general liability insurance shall be included in
Operating Costs. The foregoing insurance policies and any other insurance
carried by Landlord shall be for the sole benefit of Landlord and under
Landlord’s sole control, and Tenant shall have no right or claim to any proceeds
thereof or any other rights thereunder.

          (c) No Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action or cause of action against the other for any loss or
damage that may occur to the Premises or any improvements thereto, the Building,
the Project or any personal property of Landlord or Tenant, arising from any
cause that (i) would be insured against under the terms of any property
insurance required to be carried hereunder; or (ii) is insured against under the
terms of any property insurance actually carried, regardless of whether the same
is required hereunder. The foregoing waiver shall apply regardless of the cause
or origin of such claim, including but not limited to the negligence of a party,
or such party’s agents, officers, employees or contractors.

-21-



--------------------------------------------------------------------------------



 



The foregoing waiver shall not apply if it would have the effect, but only to
the extent of such effect, of invalidating any insurance coverage of Landlord or
Tenant. The foregoing waiver shall also apply to any deductible, as if the same
were a part of the insurance recovery.

          (d) Indemnity. Subject to subsection (c), above, Tenant shall defend,
indemnify, and hold harmless Landlord and its representatives and agents from
and against all claims, demands, liabilities, causes of action, suits,
judgments, damages, and expenses (including reasonable attorneys’ fees) arising
from any injury to or death of any person or the damage to or theft,
destruction, loss, or loss of use of any property or inconvenience (a “Loss ”),
arising from any occurrence on the Premises or arising out of the installation,
operation, maintenance, repair or removal of any of Tenant’s Off-Premises
Equipment; except to the extent caused by the negligence of Landlord or its
agents Subject to subsection (c) above, Landlord shall defend, indemnify, and
hold harmless Tenant and its agents from and against all claims, demands,
liabilities, causes of action, suits, judgments, and expenses (including
reasonable attorneys’ fees) for any Loss arising from any occurrence in the
common areas of the Project, except to the extent caused by the negligence of
Tenant or its agents, and even though any such claim, cause of action, or suit
is based upon or alleged to be based upon the strict liability of Tenant or its
agents. The indemnities set forth in this subsection shall survive termination
or expiration of this Lease and shall not terminate or be waived, diminished or
affected in any manner by any abatement or apportionment of Rent under any
provision of this Lease. If any proceeding is filed for which indemnity is
required hereunder, the indemnifying party agrees, upon request therefor, to
defend the indemnified party in such proceeding at its sole cost utilizing
counsel satisfactory to the indemnified party.

     12. Subordination; Attornment; Notice to Landlord’s Mortgagee.

          (a) Subordination. This Lease shall be subordinate to any deed of
trust, mortgage, or other security instrument (each, a “Mortgage”), or any
ground lease, master lease, or primary lease (each, a “Primary Lease ”), that
now or hereafter covers all or any part of the Premises or the Lease Personalty
(the mortgagee under any such Mortgage, beneficiary under any such deed of
trust, or the lessor under any such Primary Lease is referred to herein as a
“Landlord’s Mortgagee”). The provisions of this Section shall be self-operative
and no further instrument of subordination shall be required; however, in
confirmation of such subordination, Tenant shall execute and return to Landlord
(or such other party designated by Landlord) within ten (10) business days after
written request therefor such documentation, in recordable form if required, as
a Landlord’s Mortgagee may reasonably request to evidence the subordination of
this Lease to such Landlord’s Mortgagee’s Mortgage or Primary Lease (including a
subordination, non-disturbance and attornment agreement) or, if the Landlord’s
Mortgagee so elects, the subordination of such Landlord’s Mortgagee’s Mortgage
or Primary Lease to this Lease. Notwithstanding the foregoing, Tenant shall not
be required to subordinate its interest to any of Landlord’s Mortgagees unless
such Mortgagee executes a non-disturbance agreement in favor of Tenant pursuant
to which it agrees not to disturb Tenant’s occupancy of the Premises as long as
Tenant is not in default hereunder and will not name Tenant in any foreclosure
proceedings. Such subordination, non-disturbance and attornment agreement shall
be in a form consistent with the provisions of this Article 12 and Exhibit J.
Within 30 days of the

-22-



--------------------------------------------------------------------------------



 



Commencement Date, Landlord’s Mortgagee shall execute and deliver to Tenant a
non-disturbance agreement in the form attached hereto as Exhibit J .

          (b) Attornment. Tenant shall attorn to any party succeeding to
Landlord’s interest in the Premises, whether by purchase, foreclosure, deed in
lieu of foreclosure, power of sale, termination of lease, or otherwise, upon
such party’s request, and shall execute such agreements confirming such
attornment as such party may reasonably request.

          (c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce
any remedy it may have for any default on the part of Landlord without first
giving written notice by certified mail, return receipt requested, or by
nationally recognized overnight courier specifying the default in reasonable
detail, to any Landlord’s Mortgagee whose address has been given to Tenant, and
affording such Landlord’s Mortgagee a reasonable opportunity to perform
Landlord’s obligations hereunder.

          (d) Landlord’s Mortgagee’s Protection Provisions. If Landlord’s
Mortgagee shall succeed to the interest of Landlord under this Lease, Landlord’s
Mortgagee shall not be: (i) liable for any act or omission of any prior lessor
(including Landlord); (ii) bound by any rent or additional rent (excluding any
payments of estimated Additional Rent which exceed actual Additional Rent for
the same time period) or advance rent which Tenant might have paid for more than
the current month to any prior lessor (including Landlord), and all such rent
shall remain due and owing, notwithstanding such advance payment; (iii) bound by
any security or advance rental deposit made by Tenant which is not delivered or
paid over to Landlord’s Mortgagee and with respect to which Tenant shall look
solely to Landlord for refund or reimbursement; (iv) bound by any termination,
amendment or modification of this Lease made without Landlord’s Mortgagee’s
consent and written approval, except for those terminations, amendments and
modifications permitted to be made by Landlord without Landlord’s Mortgagee’s
consent pursuant to the terms of the loan documents between Landlord and
Landlord’s Mortgagee; (v) subject to the defenses which Tenant might have
against any prior lessor (including Landlord) unless Tenant provides Landlord’s
Mortgagee with written notice of any such defenses within twenty (20) days after
Tenant receives written notice from Landlord’s Mortgagee that Landlord’s
Mortgagee intends to commence foreclosure proceedings or accept a deed in lieu
of foreclosure due to a default by Landlord under the Mortgage (an “Enforcement
Notice”); and (vi) subject to the offsets which Tenant might have against any
prior lessor (including Landlord) except for those offset rights which (A) are
expressly provided in this Lease; (B) relate to periods of time following the
acquisition of the Project by Landlord’s Mortgagee; and (C) Tenant has provided
written notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a
reasonable opportunity to cure the event giving rise to such offset event.
Landlord’s Mortgagee shall have liability and responsibility under and pursuant
to the terms of this Lease for acts or omissions that occur during the time that
Landlord’s Mortgagee owns an interest in the Project; but shall have no such
liability or responsibility for acts or omissions that occur: (a) before it
acquires title to the Project, or (b) after transfers the Project to an
unrelated third party. Nothing in this Lease shall be construed to require
Landlord’s Mortgagee to see to the application of the proceeds of any loan, and
Tenant’s agreements set forth herein shall not be impaired on account of any
modification of the documents evidencing and securing any loan. Delivery of the
Enforcement Notice to Tenant by Landlord’s Mortgagee shall be a condition

-23-



--------------------------------------------------------------------------------



 



precedent to the right of Landlord’s Mortgagee to claim the benefit of
Section 12(d)(v) above, but Landlord’s Mortgagee shall not otherwise be required
to deliver an Enforcement Notice in order to exercise any rights or remedies
under its Mortgage or to claim any other benefits provided by this Lease or this
Section 12.

     13. Rules and Regulations. Tenant shall comply with the rules and
regulations of the Project which are attached hereto as Exhibit H. Landlord may,
from time to time, upon at least 30 days prior written notice to Tenant, change
such rules and regulations for the safety, care, or cleanliness of the Project
and related facilities, provided that such changes are applicable to all tenants
of the Building, will not unreasonably interfere with Tenant’s use of the
Premises or materially adversely affect Tenant’s rights hereunder, and are
enforced by Landlord in a non-discriminatory manner. Tenant shall be responsible
for the compliance with such rules and regulations by each Tenant Party.

     14. Condemnation.

          (a) Total Taking. If the entire Project or Premises are taken by right
of eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.

          (b) Partial Taking — Tenant’s Rights. If any part of the Project
becomes subject to a Taking and such Taking will prevent Tenant from conducting
its business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking for a period of more than ninety (90) days, then
Tenant may terminate this Lease as of the date of such Taking by giving written
notice to Landlord within thirty (30) days after the Taking, and Basic Rent and
Additional Rent shall be apportioned as of the date of such Taking.

          (c) Partial Taking — Landlord’s Rights. If any material portion, but
less than all, of the Project becomes subject to a Taking, or if Landlord is
required to pay any of the proceeds arising from a Taking to a Landlord’s
Mortgagee, then Landlord may terminate this Lease by delivering written notice
thereof to Tenant within thirty (30) days after such Taking, and Basic Rent and
Additional Rent shall be apportioned as of the date of such Taking.

          (d) Award. If any Taking occurs, then Landlord shall receive the
entire award or other compensation for the Land, the Project, or other
improvements taken; however, Tenant may separately pursue a claim (to the extent
it will not reduce Landlord’s award) against the condemnor for the value of
Tenant’s personal property which Tenant is entitled to remove under this Lease,
moving costs and loss of business.

          (e) Abatement. If neither party terminates this Lease on account of a
Taking, then this Lease will continue, but if any portion of the Premises has
been taken, Rent shall abate on a reasonable basis as to that portion of the
Premises rendered untenantable by the Taking.

     15. Fire or Other Casualty.

          (a) Repair Estimate. If the Premises or the Project are damaged by
fire or other casualty (a “Casualty”), Landlord shall, within sixty (60) days
after such Casualty, deliver

-24-



--------------------------------------------------------------------------------



 



to Tenant a good faith estimate (the “Damage Notice”) of the time needed to
repair the damage caused by such Casualty.

          (b) Tenant’s Rights. If a material portion of either the Premises or
the Data Center is damaged by Casualty such that Tenant is prevented from
conducting its business in the Premises in a manner reasonably comparable to
that conducted immediately before such Casualty and any of the following is
true:

               (i) Landlord estimates that the damage caused thereby cannot be
repaired within two hundred seventy (270) days after the date of such casualty
(the “Repair Period”);

               (ii) a casualty occurs during the last year of the Term; or

               (iii) the proceeds from applicable insurance policies are not
sufficient to restore the Premises (including the Data Center and that portion
of equipment in the Data Center owned by Landlord) and Landlord elects, in its
sole discretion, not provide funds from other sources to cover any deficiency
such election to be made in the Damage Notice,

then Tenant may terminate this Lease by delivering written notice to Landlord of
its election to terminate within thirty (30) days after the Damage Notice has
been delivered to Tenant.

          (c) Landlord’s Rights. If a Casualty damages the Premises or a
material portion of the Project and (i) Landlord estimates that the damage to
the Premises cannot be repaired within the Repair Period; (ii) the damage to the
Premises exceeds fifty percent (50%) of the replacement cost thereof (excluding
foundations and footings), as estimated by Landlord, and such damage occurs
during the last two (2) years of the Term; (iii) regardless of the extent of
damage to the Premises, Landlord makes a good faith determination that restoring
the Project would be uneconomical; or (iv) Landlord is required to pay any
insurance proceeds arising out of the Casualty to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within thirty (30) days after the Damage Notice has been delivered to
Tenant.

          (d) Repair Obligation. If neither party elects to terminate this Lease
following a Casualty, then Landlord shall, within a reasonable time after such
Casualty, begin to repair the Premises and shall proceed with reasonable
diligence to restore the Premises to substantially the same condition as they
existed immediately before such Casualty; however, Landlord shall not be
required to repair or replace any alterations or betterments within the Premises
that were installed by Tenant and not funded by Landlord (which shall be
promptly and with due diligence repaired and restored by Tenant at Tenant’s sole
cost and expense) or any furniture, equipment, trade fixtures or personal
property of Tenant or others in the Premises or the Building. Landlord’s
obligation to repair or restore the Premises shall be limited to the extent of
the insurance proceeds actually received by Landlord for the Casualty in
question. If this Lease is terminated under the provisions of this Section,
Landlord shall be entitled to the full proceeds of the insurance policies
providing coverage for all alterations, improvements and betterments in the
Premises excluding any proceeds applicable to Tenant’s movable trade fixtures or
business equipment.

-25-



--------------------------------------------------------------------------------



 



          (e) Abatement of Rent. If the Premises are damaged by Casualty, Rent
for the portion of the Premises rendered untenantable by the damage shall be
abated on a reasonable basis from the date of damage until the completion of
Landlord’s repairs (or until the date of termination of this Lease by Landlord
or Tenant as provided above, as the case may be), unless a Tenant Party
negligently caused such damage, in which case, Tenant shall continue to pay,
without abatement, any Rent that is not covered by any rent loss insurance that
Landlord may carry, without abatement.

     16. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against the Personalty as well as personal property, furniture, or
fixtures placed by Tenant in the Premises or in or on the Building or Project.
If any taxes for which Tenant is liable are levied or assessed against Landlord
or Landlord’s property and Landlord elects to pay the same, or if the assessed
value of Landlord’s property is increased by inclusion of such personal
property, furniture or fixtures and Landlord elects to pay the taxes based on
such increase, then Tenant shall pay to Landlord, within thirty (30) days
following written request therefor, the part of such taxes for which Tenant is
primarily liable hereunder.

     17. Events of Default. Each of the following occurrences shall be an “Event
of Default”:

          (a) Payment Default. Tenant’s failure to pay Rent within five (5) days
after written notice that the same is past due; provided however, if Tenant
fails to pay Rent when due on more than two (2) occasions during any twelve
(12) month period, Landlord shall not be required to give Tenant written notice
of any failure to pay Rent and an Event of Default shall have occurred if Tenant
fails to pay Rent when due;

          (b) Abandonment. Tenant abandons or vacates the Premises and fails to
perform its obligations under this Lease;

          (c) Document Delivery. Tenant fails to provide any estoppel
certificate or subordination agreement within the time frame set forth in this
Lease;

          (d) Insurance. Tenant fails to procure, maintain and deliver to
Landlord evidence of the insurance policies and coverages as required under this
Lease;

          (e) Mechanic’s Liens. Tenant fails to pay and release of record, or
diligently contest and bond around, any mechanic’s lien filed against the
Premises or the Project for any work performed, materials furnished, or
obligation incurred by or at the request of Tenant, within the time and in the
manner required by this Lease;

          (f) Other Defaults. Tenant’s failure to perform, comply with, or
observe any other agreement or obligation of Tenant under this Lease and the
continuance of such failure for a period of more than thirty (30) days after
Landlord has delivered to Tenant written notice thereof unless such default
cannot reasonably be cured within thirty (30) days and Tenant promptly commences
to cure such default and diligently prosecutes such cure to completion within
ninety (90) days of Landlord’s notice of default;

-26-



--------------------------------------------------------------------------------



 



          (g) Insolvency. The filing of a petition by or against Tenant (the
term “Tenant” shall include, for the purpose of this subsection, any guarantor
of Tenant’s obligations hereunder) (i) in any bankruptcy or other insolvency
proceeding; (ii) seeking any relief under any state or federal debtor relief
Law; (iii) for the appointment of a liquidator or receiver for all or
substantially all of Tenant’s property or for Tenant’s interest in this Lease;
or (iv) for the reorganization or modification of Tenant’s capital structure;
however, if such a petition is filed against Tenant, then such filing shall not
be an Event of Default unless Tenant fails to have the proceedings initiated by
such petition dismissed within ninety (90) days after the filing thereof.; and

          (h) Default Related to Letter of Credit. Tenant’s failure to renew,
replace or substitute the Letter of Credit, as more particularly described in
Section 6 above.

     18. Remedies. Upon any Event of Default, Landlord may, in addition to all
other rights and remedies afforded Landlord hereunder or by Law or equity, take
any one (1) or more of the following actions:

          (a) Termination of Lease. Terminate this Lease by giving Tenant
written notice thereof, in which event Tenant shall pay to Landlord the sum of
(i) all Rent accrued hereunder through the date of termination; (ii) all Default
Costs (as defined below); and (iii) an amount equal to (A) the total Rent that
Tenant would have been required to pay for the remainder of the Term discounted
to present value at a per annum rate equal to the “Prime Rate” as published on
the date this Lease is terminated by The Wall Street Journal, Southeast Edition,
in its listing of “Money Rates” minus one percent (1%); minus (B) the then
present fair rental value of the Premises for such period, similarly discounted.

          (b) Termination of Possession. Terminate Tenant’s right to possess the
Premises without terminating this Lease by giving written notice thereof to
Tenant, in which event Tenant shall pay to Landlord (i) all Rent and other
amounts accrued hereunder to the date of termination of possession; (ii) all
Default Costs (as defined below); and (iii) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises. If Landlord elects to proceed under this subsection, Landlord may
remove all of Tenant’s property from the Premises and store the same in a public
warehouse or elsewhere at the cost of, and for the account of, Tenant, without
becoming liable for any loss or damage which may be occasioned thereby unless
the same is the result of the gross negligence of Landlord. Landlord may relet
the Premises on such terms as Landlord in its sole discretion may determine
(including a term different from the Term, rental concessions, and alterations
to, and improvement of, the Premises). Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting. Tenant
shall not be entitled to the excess of any consideration obtained by reletting
over the Rent due hereunder. Reentry by Landlord in the Premises shall not
affect Tenant’s obligations hereunder for the unexpired Term; rather, Landlord
may, from time to time, bring an action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord’s waiting until the expiration of the
Term. Unless Landlord delivers written notice to Tenant

-27-



--------------------------------------------------------------------------------



 



expressly stating that it has elected to terminate this Lease, all actions taken
by Landlord to dispossess or exclude Tenant from the Premises shall be deemed to
be taken under this subsection. If Landlord elects to proceed under this
subsection, it may at any time elect to terminate this Lease under subsection
(a).

          (c) Perform Acts on Behalf of Tenant. Perform any act Tenant is
obligated to perform under the terms of this Lease (and enter upon the Premises
in connection therewith if necessary) in Tenant’s name and on Tenant’s behalf,
without being liable for any claim for damages therefor, and Tenant shall
reimburse Landlord on demand for any expenses which Landlord may incur in thus
effecting compliance with Tenant’s obligations under this Lease (including, but
not limited to, collection costs and legal expenses), plus interest thereon at
the Default Rate.

          (d) Alteration of Locks. To the extent permitted by Law, Landlord may
alter locks or other security devices at the Premises to deprive Tenant of
access thereto, and Landlord shall not be required to provide a new key or right
of access to Tenant.

          (e) Mitigation of Damages. To the extent required by Law, Landlord
shall mitigate its damages.

     19. Payment by Tenant; Non-Waiver; Cumulative Remedies.

          (a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to
Landlord all of the following costs as reasonably incurred by Landlord in
(i) obtaining possession of the Premises; (ii) removing and storing Tenant’s or
any other occupant’s property; (iii) repairing, restoring, altering or
remodeling the Premises with standard office buildout (or providing a reasonable
allowance therefor); (iv) if Tenant is dispossessed of the Premises and this
Lease is not terminated, reletting all or any part of the Premises (including
brokerage commissions, cost of tenant finish work, and other costs incidental to
such reletting); (v) performing Tenant’s obligations that Tenant failed to
perform; (vi) enforcing, or advising Landlord of, its rights, remedies, and
recourses arising out of the Event of Default; (vii) interest on all sums due
Landlord at the Default Rate; and (viii) all court costs and reasonable
attorneys’ fees and expenses in connection with the foregoing (collectively
“Default Costs”).

          (b) No Waiver. Neither Landlord’s acceptance of Rent following an
Event of Default nor the application by Landlord of any security for the
obligations of Tenant following an Event of Default shall waive Landlord’s
rights regarding such Event of Default. No waiver by Landlord of any violation
or breach of any of the terms contained herein shall waive Landlord’s rights
regarding any future violation of such term. Landlord’s acceptance of any
partial payment of Rent shall not waive Landlord’s rights with regard to the
remaining portion of the Rent that is due, regardless of any endorsement or
other statement on any instrument delivered in payment of Rent or any writing
delivered in connection therewith; accordingly, Landlord’s acceptance of a
partial payment of Rent shall not constitute an accord and satisfaction of the
full amount of the Rent that is due.

          (c) Cumulative Remedies. Any and all remedies set forth in this Lease:
(i) shall be in addition to any and all other remedies Landlord may have at Law
or in equity;

-28-



--------------------------------------------------------------------------------



 



(ii) shall be cumulative; and (iii) may be pursued successively or concurrently
as Landlord may elect. The exercise of any remedy by Landlord shall not be
deemed an election of remedies or preclude Landlord from exercising any other
remedies in the future.

          (d) Jurisdiction. To the full extent permitted by Law, Landlord and
Tenant agree the federal and state courts of the state in which the Premises are
located shall have exclusive jurisdiction over any matter relating to or arising
from this Lease and the parties’ rights and obligations under this Lease

     20. Surrender of Premises. No act by Landlord shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
free of Hazardous Materials placed on the Premises during the Term, broom clean,
reasonable wear and tear (and condemnation and Casualty damage not caused by
Tenant) excepted, and shall deliver to Landlord all keys to the Premises.
Provided that Tenant has performed all of its obligations hereunder, Tenant may
remove all unattached trade fixtures, furniture, and personal property placed in
the Premises or elsewhere in the Project by Tenant (but Tenant may not remove
any item that was paid for, in whole or in part, by Landlord). Additionally,
Tenant shall have no obligation to remove any alterations, additions or
improvements; however, Landlord may require that Tenant remove (i) all wiring,
conduits and cabling installed by Tenant or at Tenant’s request and (ii) any
addition or improvement to the Premises or the Project made after the initial
build-out if Landlord specifically required Tenant to remove such addition or
improvement prior to Landlord’s approval of same. Tenant shall repair all damage
caused by such removal. All items not so removed shall, at Landlord’s option, be
deemed to have been abandoned by Tenant and may be appropriated, sold, stored,
destroyed, or otherwise disposed of by Landlord without notice to Tenant and
without any obligation to account for such items; any such disposition shall not
be considered a strict foreclosure or other exercise of Landlord’s rights in
respect of any security interest granted hereunder. The provisions of this
Section shall survive the end of the Term.

          (a) Holding Over. If Tenant fails to vacate the Premises at the end of
the Term, then Tenant shall be a tenant at sufferance, and, in addition to all
other damages and remedies to which Landlord may be entitled for such holding
over, Tenant shall pay, in addition to the other Rent, Basic Rent equal to one
hundred fifty percent (150%) of the Basic Rent payable during the last month of
the Term. The provisions of this Section shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at Law, including, but not limited to the right to recover any reasonably
foreseeable damages that Landlord may incur as a consequence of Tenant’s failure
to vacate the Premises upon expiration or termination of this Lease; provided,
that Tenant shall not be responsible for payment of consequential damages to
Landlord or for any penalties payable by Landlord as a result of Landlord’s
failure to deliver the Premises to a replacement tenant unless Tenant has
received at least sixty (60) days written notice from Landlord that it has
committed or intends to commit to deliver the Premises (or a portion thereof) to
a replacement tenant by a specified date and that Landlord will incur damages
should Tenant’s holdover prevent Landlord from delivering the Premises to the
replacement tenant on or before the committed date.

-29-



--------------------------------------------------------------------------------



 



     21. Certain Rights Reserved by Landlord. Provided that the exercise of such
rights does not unreasonably interfere with Tenant’s occupancy of the Premises
or its ingress and egress thereto, Landlord shall have the following rights:

          (a) Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project, or any part thereof; to enter upon the
Premises (after giving Tenant twenty-four hour advance notice thereof, which may
be oral notice, except in cases of real or apparent emergency or in the
performance of normal janitorial service, in which case no notice shall be
required) and, during the continuance of any such work, to temporarily close
doors, entryways, public space, and corridors in the Project; to interrupt or
temporarily suspend Project services and facilities; to change the name of the
Project; and to change the arrangement and location of entrances or passageways,
doors, and doorways, corridors, elevators, stairs, restrooms, or other public
parts of the Project;

          (b) Security. To take such measures as Landlord deems advisable for
the security of the Project and its occupants; evacuating the Project for cause,
suspected cause, or for drill purposes; temporarily denying access to the
Project; and closing the Project after normal business hours and on Sundays and
holidays, subject, however, to Tenant’s right to enter when the Project is
closed after normal business hours under such reasonable regulations as Landlord
may prescribe from time to time with the understanding that the Data Center and
Call Center operations are or may be 24/7;

          (c) Prospective Purchasers and Lenders. Upon twenty-four (24) hour
advance notice (which notice may be oral), to enter the Premises at all
reasonable hours to show the Premises to prospective purchasers or lenders.
Tenant may require that any tours be accompanied by Tenant’s representative; and

          (d) Prospective Tenants. Upon twenty-four (24) hour advance notice
(which notice may be oral), at any time during the last twelve (12) months of
the Term (or earlier if Tenant has notified Landlord in writing that it does not
desire to renew the Term) or at any time following the occurrence of an Event of
Default, to enter the Premises at all reasonable hours to show the Premises to
prospective tenants. Tenant may require that any tours be accompanied by
Tenant’s representative.

     22. Miscellaneous.

          (a) Landlord Transfer. Landlord may transfer any portion of the
Project and any of its rights under this Lease. If Landlord assigns its rights
under this Lease, then Landlord shall thereby be released from any further
obligations hereunder arising after the date of transfer, provided that the
assignee assumes Landlord’s obligations hereunder in writing.

          (b) Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Project shall be limited to Tenant’s actual direct,
but not consequential, damages therefor and shall be

-30-



--------------------------------------------------------------------------------



 



recoverable only from the interest of Landlord in the Project, and Landlord (and
its partners, shareholders or members) shall not be personally liable for any
deficiency.

          (c) Force Majeure. Other than for Tenant’s obligations under this
Lease that can be performed by the payment of money (e.g., payment of Rent and
maintenance of insurance), whenever a period of time is herein prescribed for
action to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, governmental Laws, regulations, or restrictions, or any
other causes of any kind whatsoever which are beyond the control of such party.

          (d) Brokerage. Neither Landlord nor Tenant has dealt with any broker
or agent in connection with the negotiation or execution of this Lease, other
than Spaudling & Slye Colliers and The Staubach Company — Northeast, Inc.
(“Brokers”), whose commission shall be paid by Landlord, each commission to be
paid pursuant to separate written agreements. Tenant and Landlord shall each
indemnify the other against all costs, expenses, attorneys’ fees, liens and
other liability for commissions or other compensation claimed by any broker or
agent claiming the same by, through, or under the indemnifying party.

          (e) Estoppel Certificates. From time to time, Tenant or Landlord shall
each furnish to any party designated by the other, within ten (10) business days
after receipt of written request therefor, a certificate signed by Landlord or
Tenant (as applicable) confirming and containing such factual certifications and
representations as to this Lease as the requesting party may reasonably request.
Unless otherwise required by Landlord’s Mortgagee or a prospective purchaser or
mortgagee of the Project, the initial form of estoppel certificate to be signed
by Tenant is attached hereto as Exhibit I.

          (f) Notices. All rents and other sums payable by Tenant to Landlord
shall be paid to Landlord at the address set forth on the Lease Summary Sheet,
or such other place as Landlord may specify in writing to Tenant. All notices
and demands which may or are required or permitted to be given by either party
to the other hereunder shall be in writing. All notices, consents, approvals and
other communications that may be or are required to be given under this Lease
shall be properly given only if sent by (i) hand delivery to the intended
address; (ii) first class, United States Mail, postage prepaid, certified, with
return receipt requested, or (iii) a nationally recognized overnight delivery
service (such as FedEx, UPS Next Day Air or Airborne Express), with all delivery
charges paid by the sender and sent to the address set forth on the Lease
Summary Sheet, or at such other address as either party each may request in
writing. Such notices shall be deemed received (A) if delivered by hand or
overnight delivery service, on the date of delivery, and (B) if sent by United
States mail, three days following the date of deposit. The refusal to accept
delivery shall constitute acceptance.

          (g) Separability. If any clause or provision of this Lease is illegal,
invalid, or unenforceable under present or future Laws, then the remainder of
this Lease shall not be affected thereby and in lieu of such clause or
provision, there shall be added as a part of this Lease a clause or provision as
similar in terms to such illegal, invalid, or unenforceable clause or provision
as may be possible and be legal, valid, and enforceable.

-31-



--------------------------------------------------------------------------------



 



          (h) Amendments; Binding Effect. This Lease may not be amended except
by instrument in writing signed by Landlord and Tenant. No provision of this
Lease shall be deemed to have been waived by Landlord unless such waiver is in
writing signed by Landlord, and no custom or practice which may evolve between
the parties in the administration of the terms hereof shall waive or diminish
the right of Landlord to insist upon the performance by Tenant in strict
accordance with the terms hereof. The terms and conditions contained in this
Lease shall inure to the benefit of and be binding upon the parties hereto, and
upon their respective successors in interest and legal representatives, except
as otherwise herein expressly provided. This Lease is for the sole benefit of
Landlord and Tenant, and, other than Landlord’s Mortgagee, no third party shall
be deemed a third party beneficiary hereof.

          (i) Quiet Enjoyment. Provided Tenant has performed all of its
obligations hereunder, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord or any party claiming by,
through, or under Landlord, but not otherwise, subject to the terms and
conditions of this Lease.

          (j) No Merger. There shall be no merger of the leasehold estate hereby
created with the fee estate in the Premises or any part thereof if the same
person acquires or holds, directly or indirectly, this Lease or any interest in
this Lease and the fee estate in the leasehold Premises or any interest in such
fee estate.

          (k) No Offer. The submission of this Lease to Tenant shall not be
construed as an offer, and Tenant shall not have any rights under this Lease
unless Landlord executes a copy of this Lease and delivers it to Tenant.

          (l) Entire Agreement. This Lease constitutes the final, complete and
entire agreement between Landlord and Tenant regarding the subject matter hereof
and supersedes all oral statements and prior writings relating thereto. Except
for those set forth in this Lease, no representations, warranties, or agreements
have been made by Landlord or Tenant to the other with respect to this Lease or
the obligations of Landlord or Tenant in connection therewith. The normal rule
of construction that any ambiguities be resolved against the drafting party
shall not apply to the interpretation of this Lease or any exhibits or
amendments hereto.

          (m) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
LANDLORD AND TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH
RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

          (n) Governing Law. This Lease shall be governed by and construed in
accordance with the Laws of the Commonwealth of Virginia.

          (o) Recording. Tenant shall not record this Lease or any memorandum of
this Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and

-32-



--------------------------------------------------------------------------------



 



record a release releasing any such recorded instrument of record that was
recorded without the prior written consent of Landlord.

          (p) Joint and Several Liability. If Tenant is comprised of more than
one (1) party, each such party shall be jointly and severally liable for
Tenant’s obligations under this Lease. All unperformed obligations of Tenant
hereunder not fully performed at the end of the Term shall survive the end of
the Term, including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.

          (q) Financial Reports. Within forty-five (45) days after Landlord’s
request, but not more than once a calendar year or as may be required by law or
Landlord’s Mortgagee, Tenant will furnish Tenant’s most recent audited financial
statements (including any notes to them) to Landlord, or, if no such audited
statements have been prepared, such other financial statements (and notes to
them) as may have been prepared by an independent certified public accountant
or, failing those, Tenant’s internally prepared financial statements. If Tenant
is a publicly traded corporation, Tenant may satisfy its obligations hereunder
by providing to Landlord Tenant’s most recent annual and quarterly reports
within five (5) days upon request of Landlord. If Tenant is a publicly traded
corporation, Tenant shall not be required to deliver the financial statements
required under this Section more than once in any twelve (12) month period
unless requested by Landlord’s Mortgagee or a prospective buyer or lender of the
Project or an Event of Default occurs.

          (r) Landlord’s Fees. Whenever Tenant requests Landlord to take any
action not required of it hereunder or give any consent required or permitted
under this Lease, Tenant will reimburse Landlord for Landlord’s reasonable, out
of pocket costs payable to third parties and incurred by Landlord in reviewing
the proposed action or consent, including reasonable attorneys’, engineers’ or
architects’ fees, within thirty (30) days after Landlord’s delivery to Tenant of
a statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.

          (s) Telecommunications. Tenant and its telecommunications companies,
including local exchange telecommunications companies and alternative access
vendor services companies, shall have no right of access to and within the
Project, for the installation and operation of telecommunications systems,
including voice, video, data, Internet, and any other services provided over
wire, fiber optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Project and from the Project to any other location unless Landlord
has given its Landlord’s prior written approval of the means and methods of
installation of such Telecommunication Services which approval shall not be
unreasonably withheld, condition or delayed. Landlord may withhold its consent
if any proposed access or activities of Tenant and/or its telecommunications
companies shall impair or interfere with any existing telecommunications systems
within the Project. All providers of Telecommunications Services shall be
required to comply with the rules and regulations of the Project, applicable
Laws and Landlord’s policies and practices for the Project. Landlord shall not
have the right to approve the provider(s) Tenant selects. Tenant acknowledges
that Landlord shall not be required to provide or arrange for any
Telecommunications Services and that Landlord shall have no liability to any
Tenant Party in

-33-



--------------------------------------------------------------------------------



 



connection with the installation, operation or maintenance of Telecommunications
Services or any equipment or facilities relating thereto. Tenant, at its cost
and for its own account, shall be solely responsible for obtaining all
Telecommunications Services.

          (t) Confidentiality. Tenant acknowledges that the Rent and financial
terms and conditions of this Lease are to remain confidential for Landlord’s
benefit, and may not be disclosed by Tenant to anyone, by any manner or means,
directly or indirectly, without Landlord’s prior written consent, except as
required by applicable Law or court order. The consent by Landlord to any
disclosures shall not be deemed to be a waiver on the part of Landlord of any
prohibition against any future disclosure.

          (u) Authority. Tenant (if a corporation, partnership or other business
entity) hereby represents and warrants to Landlord that Tenant is a duly formed
and existing entity qualified to do business in the state in which the Premises
are located, that Tenant has full right and authority to execute and deliver
this Lease, and that each person signing on behalf of Tenant is authorized to do
so.

          (v) Hazardous Materials. The term “Hazardous Materials” means any
substance, material, or waste that is now or hereafter classified or considered
to be hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Project. Tenant shall not use, generate, store, or dispose
of, or permit the use, generation, storage or disposal of Hazardous Materials on
or about the Premises or the Project except in a manner and quantity necessary
for the ordinary performance of Tenant’s business, and then in compliance with
all Laws. If Tenant breaches its obligations under this Section, Landlord may
immediately take any and all action reasonably appropriate to remedy the same,
including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials. Tenant shall defend, indemnify, and hold harmless Landlord
and its representatives and agents from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
reasonable attorneys’ fees and cost of clean up and remediation) arising from
Tenant’s failure to comply with the provisions of this Section. This indemnity
provision shall survive termination or expiration of this Lease. As of the
Commencement Date, Landlord has not received a “Notice of Violation” regarding
the unlawful presence of any Hazardous Materials within the Project and to its
actual knowledge, Landlord is not aware of any existing violation of Laws
regarding Hazardous Materials. Landlord shall comply with applicable Law
regarding the remediation of any Hazardous Materials that may be located within
the Project, except to the extent the same are Tenant’s responsibility under
this paragraph.

          (w) Garage Expansion. Landlord shall have the right, but not the
obligation to expand the Garage at any time as follows: (i) the expansion shall
be at Landlord’s sole cost; (ii) Landlord may lease such expansion space to
third party occupants of an adjacent building; (iii) the expansion shall not
cause or result in any increase in Tenant’s responsibility for Basic Rent,
Additional Rent or any other sums charged hereunder; (iv) Landlord shall notify
Tenant of Landlord’s intent to expand the Garage at least ninety (90) days prior
to commencing

-34-



--------------------------------------------------------------------------------



 



construction; (v) Landlord shall use reasonable efforts not to disrupt Tenant’s
use of the Garage during construction or if there is such disruption Tenant
shall be provided parking spaces in the ratio required by this Lease in
Section 2; (vi) Tenant ingress and egress to the Garage from the Building shall
not be affected; (viii) Tenant ingress and egress to the Garage from the
roadways shall not be materially adversely impaired; and (ix) Tenant’s site line
from its Premises shall not be materially adversely impaired or otherwise
obstructed; and following construction, Tenant’s use of the Garage shall not be
materially impaired.

          (x) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

         
Exhibit A
  -   Outline of Premises
Exhibit B
  -   Description of the Land
Exhibit C
  -   Renewal Option
Exhibit D
  -   Right of First Offer
Exhibit E
  -   Form of Confirmation of Commencement Date
Exhibit F
  -   Tenant Finish-Work: Allowance
Exhibit G
  -   [Intentionally Left Blank]
Exhibit H
  -   Project Rules and Regulations
Exhibit I
  -   Form of Tenant Estoppel Certificate
Exhibit J
  -   Form of SNDA
Exhibit K
  -   Signage
Exhibit L
  -   Cleaning Specifications
Exhibit M
  -   Stacked Parking Area

     23. Other Provisions.

          (a) Disclaimer of Warranty. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE
PREMISES AND THE PERSONALTY ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL
PURPOSE, AND TENANT’S OBLIGATION TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE
CONDITION OF THE PREMISES, THE CONDITION OF THE PERSONALTY OR THE PERFORMANCE BY
LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT ABATEMENT,
DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS
DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

-35-



--------------------------------------------------------------------------------



 



     This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

              LANDLORD:   FALK US PROPERTY INCOME FUND II, L.P., a     Delaware
limited partnership
 
                By:   Falk U.S. Investments, Inc.         General Partner

      By:    

         

--------------------------------------------------------------------------------

 

      Name:    

         

--------------------------------------------------------------------------------

 

      Title:    

         

--------------------------------------------------------------------------------

 
 
                Date Executed:

         

--------------------------------------------------------------------------------

 
 
            TENANT:   ONLINE RESOURCES CORPORATION     a Delaware corporation
 
           

  By:        

         

--------------------------------------------------------------------------------

 

  Name:        

         

--------------------------------------------------------------------------------

 

  Title:        
 
         

--------------------------------------------------------------------------------

      Date Executed:

         

--------------------------------------------------------------------------------

 

-36-



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTLINE OF PREMISES

(FLOORPLAN) [w68224w6822400.gif]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A (cont.)
OUTLINE OF PREMISES

(FLOORPLAN) [w68224w6822401.gif]

A-2



--------------------------------------------------------------------------------



 



EXHIBIT A (cont.)
OUTLINE OF PREMISES

(FLOORPLAN) [w68224w6822402.gif]

A-3



--------------------------------------------------------------------------------



 



EXHIBIT A-1
LOCATION OF RESERVED PARKING SPACES

(LOCATION OF PARKING) [w68224w6822403.gif]

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
DESCRIPTION OF THE LAND

All that certain lot or parcel of land situate and lying in Fairfax County,
Virginia and more particularly described as Parcel “8-D” Westfields, The
International Corporate Center at Dulles, more particularly described as
follows:

Beginning at a pipe found on the westerly right of way line of Park Meadow
Drive; thence in a southerly direction following said right of way S 14° 27’ 53”
E 104.66 feet to a pipe; thence along a curve to the left having a radius of
904.42 feet a distance of 203.97’ to a pipe found; thence along a curve to the
left having a radius of 899.00 feet a distance of 85.03 feet to a “pk” nail
found; thence leaving said right of way line of Park Meadow Drive in a Westerly
direction along a curve to the left having a radius of 165.00 feet a distance of
130.61 feet to a “pk” nail found; thence S 8° 37’ 09” W 24.93 feet to a nail to
be set; thence along a curve to the right having a radius of 150.00 feet a
distance of 157.83 feet to a “pk” nail found; thence along a curve to the right
having a radius of 120.00 feet a distance of 75.90 feet to a nail to be set;
thence along a curve to the left having a radius of 198.00 feet a distance of
114.04 feet to a “pk” nail found; thence along a curve to the left having a
radius of 103.00 feet a distance of 67.47 feet to a nail to be set; thence N 44°
29’ 44” W 88.31 feet to a pipe found; thence N 74° 59’ 43” W 315.00 feet to a
pipe found; thence N 43° 47’ 02” W 130.00 feet to a pipe found; thence N 46° 12’
58” E 472.00 feet to a pipe found; thence N 75° 32’ 07” E 393.00 feet to a pipe
found being the point and place of beginning. Said parcel contains 7.972 acres.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
RENEWAL OPTION

     Provided no Event of Default exists, Tenant may renew this Lease for up to
two (2) additional period of five (5) years each, by delivering written notice
of the exercise thereof to Landlord not earlier than twelve (12) months nor
later than nine (9) months before the expiration of the initial or extended Term
(as applicable). The Basic Rent payable for each month during such extended Term
shall be the equal to the Prevailing Rental Rate (as defined below) for
comparable leases with a term of not less than four (4) years or more than six
(6) years, executed on or about the date on which the Prevailing Rental Rate is
determined. Each such renewal option must be exercised for an entire floor in
the east wing (but not less than two floors) (i.e. the renewal must be for
either two entire floors or the entire Premises). If the renewal includes less
than all of the Premises, Tenant shall pay for all modifications necessary to
subdivide its remaining Premises from the Premises not so taken such that the
remaining space can be leased to third parties, including, but not limited to
any electrical, HVAC, access and other modifications necessary to make the
remain space leasable and distinct from the that portion of the Premises
retained by Tenant upon renewal. If Tenant takes only two floors upon its first
renewal, the remaining floor shall no longer be subject to this Lease and Tenant
shall have no renewal or other rights with respect thereto.

     The Basic Rent for each of these option periods shall be equal to the then
prevailing fair market leasing rental rate for non-renewal tenants for space in
buildings of comparable age, type, size, quality, and location to the Building
(the “Prevailing Rental Rate”. The determination of Prevailing Rental Rate shall
be for office space but shall also apply to any space built out as a data
center. The Prevailing Rental Rate shall include considerations being made for
credit worthiness of the Tenant including appropriate security deposits versus
other tenants whose leases are included in the fair market rental analysis,
leasing concessions, rental abatement, parking costs, leasehold improvement
allowances and other factors that are relevant in the marketplace. Within ten
(10) days after receipt of Tenant’s notice to renew, Landlord shall deliver to
Tenant written notice of the Prevailing Rental Rate and shall advise Tenant of
the required adjustment to Basic Rent, if any, and the other terms and
conditions offered as part of the Prevailing Rental Rate. Tenant shall, within
ten (10) days after receipt of Landlord’s notice, notify Landlord in writing
whether Tenant accepts or rejects Landlord’s determination of the Prevailing
Rental Rate. If Tenant fails to timely notify Landlord in writing that Tenant
accepts or rejects Landlord’s determination of the Prevailing Rental Rate, time
being of the essence with respect thereto, Tenant’s rights under this Exhibit
shall terminate and Tenant shall have no right to renew this Lease. If Tenant
timely notifies Landlord that Tenant accepts Landlord’s determination of the
Prevailing Rental Rate, then, on or before the commencement date of the extended
Term, Landlord and Tenant shall execute an amendment to this Lease extending the
Term on the same terms provided in this Lease, except as follows:

          (a) Basic Rent shall be adjusted to the Prevailing Rental Rate
(including annual increases in Basic Rent that are consistent with the
Prevailing Rental Rate;

          (b) Landlord shall lease to Tenant the Premises in their then-current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance,

C-1



--------------------------------------------------------------------------------



 



construction allowance, and the like) or other tenant inducements except to the
extent the same are included as part of the Prevailing Rental Rate.

If Tenant does not accept Landlord’s determination and if both parties,
negotiating in good faith, cannot agree within ten (10) days after Tenant’s
receipt of Landlord’s proposed Prevailing Rental Rate, then Landlord and Tenant
shall, within five (5) days after the expiration of such ten day period, shall
each hire a commercial real estate broker, with a minimum of ten (10) years
experience, working in the Greater Fairfax County submarket. Within ten (10)
days of their engagements, each broker shall render a determination of
Prevailing Rental Rate and if there is less than a five percent (5%) difference
in those determinations the average of the two shall be deemed the determination
of Prevailing Rental Rate. If the two (2) broker determination difference is
greater than five percent (5%) then the two (2) brokers shall mutually agree on
a third (3rd) broker who meets the minimum qualifications stated above within
five (5) days such third broker shall render his or her determination as to
which of the two brokers’ opinion most closely reflects the Prevailing Rental
Rate within ten (10) days in which event the average of the closest two brokers’
opinion of the Prevailing Rental Rate shall use be used as the Prevailing Rental
Rate. Each party shall pay the cost of its own broker and the parties shall
share equally the costs of the third broker.

     As an inducement to consider non-renewing tenancies in the determination of
the Prevailing Rental Rate, the Landlord may require Tenant to post a Letter of
Credit that shall be based upon Landlord’s sole but good faith assessment of the
Tenant’s ability to satisfy the Prevailing Market Rate terms and conditions that
will be applicable to such renewal.

     Tenant’s rights under this Exhibit shall terminate if (i) this Lease or
Tenant’s right to possession of the Premises is terminated; (ii) Tenant assigns
any of its interest in this Lease or sublets any portion of the Premises for the
remaining term of the Lease other than to (A) a Permitted Transferee or (B)
subtenants who are customers or clients of Tenant who sublease a portion of the
Premises from Tenant (at rate and terms that are no more favorable to Tenant
than those set forth in this Lease) leaving Tenant with less than two floors; or
(iii) Tenant fails to timely exercise its option under this Exhibit, time being
of the essence with respect to Tenant’s exercise thereof.

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
RIGHT OF FIRST OFFER

Provided that there shall not have occurred any material adverse change in
Tenant’s financial condition since the Commencement Date, Tenant will have an
ongoing “first right of offering ” to lease additional office space coming
available in the Building from time to time during the Term (the “Offer Space”),
such right of first offering being more particularly described below. If
Landlord shall receive a bona fide proposal to lease all or any portion of the
Available Space in the Building that Landlord desires to pursue (a “Bona Fide
Proposal”), Landlord shall notify Tenant and CACI, if applicable, in writing of
its desire to pursue the Bona Fide Proposal (the “Offer Notice”). Tenant shall
have five (5) business days after receipt of Landlord’s Offer Notice to notify
Landlord that Tenant desires to lease all (but not less than all of the space
and measured in accordance with the BOMA method of measurement) of the space
included in the Bona Fide Proposal for a period (i) coterminous with the
Premises if more than five (5) years remains on the Term or (ii) if less than
five (5) years remain on the Lease Term then the period shall be equal to that
contained in the Bona Fide Proposal. If Tenant elects to lease such Offer Space
during the one (1) year period following the Rent Commencement Date, the rental
rate for the Offer Space will be equal to the per square foot Basic Rental Rate
set forth in this Lease, including any escalations provided for herein and the
leasehold improvement allowance shall be $15.00 per rentable square foot in the
Offered Space. After such one (1) year period, the Basic Rent payable with
respect to such expansion space shall be equal to the Prevailing Rental Rate, as
determined in the manner provided above, except that the tenant improvement
allowance shall not exceed $15.00.

Time is of the essence with regard to this Exhibit D. Accordingly, in the event
that Tenant does not notify Landlord in writing within such five (5) business
day period that Tenant will lease all (but not less than all) of the Offer Space
on the terms set forth above (a “Tenant Waiver”), then (i) Tenant will be deemed
to have waived its rights to lease the Offer Space and (ii) Landlord may
thereafter lease the Offer Space or portions thereof (even if upon different
terms negotiated in good faith).

Tenant’s rights with respect to the Offer Space shall not be severable from the
Lease, nor may such rights be assigned or otherwise conveyed in connection with
any permitted assignment of the Lease. Landlord’s consent to any assignment of
the Lease shall not be construed as allowing an assignment or a conveyance of
the rights granted herein to any assignee. Nothing herein contained should be
construed so as to limit or abridge Landlord’s ability to deal with the Offer
Space or to lease the Offer Space to other tenants, Landlord’s sole obligation
being to offer, and if such offer is accepted, to deliver the Contiguous Space
to Tenant in accordance with this provision. This Exhibit and the rights granted
hereunder shall be null and void upon (i) the occurrence of any Event of Default
under this Lease or (ii) Tenant’s assignment of this Lease or sublease or any
portion of the Premises to any party other than Permitted Transferees or
subtenants who are customers or clients of Tenant who sublease a portion of the
Premises from Tenant (at rate and terms that are no more favorable to Tenant
than those set forth in this Lease) solely for the purpose facilitating their
business relationship as opposed to Tenant’s disposition of excess space.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
CONFIRMATION OF COMMENCEMENT DATE

                    ,            

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------



     Re:  Lease Agreement (the “Lease”) dated                     , 20     ,
between Falk US Property Income Fund II, L.P. (“Landlord ”), and
                         , a                           (“ Tenant”). Capitalized
terms used herein but not defined shall be given the meanings assigned to them
in the Lease.

Ladies and Gentlemen:

     Landlord and Tenant agree as follows:

          2. Condition of Premises. Tenant has accepted possession of the
Premises pursuant to the Lease. Any improvements required by the terms of the
Lease to be made by Landlord have been completed to the full and complete
satisfaction of Tenant in all respects and Landlord has fulfilled all of its
duties under the Lease with respect to such initial tenant improvements.
Furthermore, Tenant acknowledges that the Premises are suitable for the
Permitted Use.

          3. Commencement Date. The Commencement Date of the Lease is May      ,
2004.

          4. Expiration Date. The Term is scheduled to expire on September 30,
2014, subject to the renewal rights provided in the Lease.

          5. Ratification. Tenant hereby ratifies and confirms its obligations
under the Lease, and represents and warrants to Landlord that it has no known
defenses thereto. Additionally, Tenant further confirms and ratifies that, as of
the date hereof (a) the Lease is and remains in full force and effect; and
(b) Tenant has no known claims, counterclaims, set-offs or defenses against
Landlord arising out of the Lease or in any way relating thereto.

          6. Binding Effect; Governing Law. Except as modified hereby, the Lease
shall remain in full effect and this letter shall be binding upon Landlord and
Tenant and their respective successors and assigns. If any inconsistency exists
or arises between the terms of this letter and the terms of the Lease, the terms
of this letter shall prevail. This letter shall be governed by the laws of the
Commonwealth of Virginia.

     Please indicate your agreement to the above matters by signing this letter
in the space indicated below and returning an executed original to us.

E-1



--------------------------------------------------------------------------------



 



            Sincerely,

FALK US PROPERTY INCOME FUND II, L.P.
      By:   Falk U.S. Investments, Inc.         General Partner                 
      By:           Name:           Title:           Agreed and accepted:

ONLINE RESOURCES CORPORATION
      By:         Name:         Title:        

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F

TENANT FINISH-WORK: ALLOWANCE
(TENANT PERFORMS THE WORK)

          1. Definitions. As used herein, the following capitalized terms shall
have the following meanings:

               (a) "Total Construction Costs” shall mean the entire cost of
performing the Work (including design of the Work and preparation of the
Approved Plans) costs of construction labor and materials, demolition of the
kitchen and cafeteria areas of the Building, electrical usage during
construction, additional janitorial services, general tenant signage, related
taxes and insurance costs, permitting costs and demolition costs.

               (b) "Work” means all construction, installation and other tenant
improvement work necessary to complete the improvements shown on the Approved
Plans.

          2. Acceptance of Premises. Except as set forth in this Exhibit, Tenant
accepts the Premises in their “AS-IS” condition as of the date of this Lease.
The furniture, fixtures and equipment within the Premises as of the Commencement
Date are provided to and accepted by Tenant on an “AS-IS” basis and without any
representation or warranty by Landlord, including but not limited to express
warranties, implied warranties or warranties of fitness for a particular
purpose. Notwithstanding the foregoing, as relates to the Building in its
entirety, Landlord will cause the Building and Premises to comply with current,
applicable (A) laws relating to substances that are hazardous under federal law,
and (B) accessibility requirements under the Americans with Disabilities Act for
the Building, grounds and surface parking areas; provided that Tenant shall be
responsible for environmental compliance with respect to use of the Building by
Tenant, its agents, employees, contractors or invitees and for ADA compliance to
the extent improvements to the Building made by Tenant or Tenant’s use of the
Premises impose accessibility and other requirements that would not otherwise
apply for customary office uses. In addition, if required by applicable law,
Landlord will, at its expense, cause the Premises to be in substantial
compliance with ASHRE requirements for fresh air mix as part of the HVAC system
performance. The foregoing limited Landlord obligations shall be subject to any
applicable safe harbor, grandfathering or existing nonconforming use or other
legal exceptions that may be applicable for any reason, including, but not
limited to, that the Building was constructed prior to enactment of the
requirement or law in question.

          3. Space Plans.

               (a) Preparation and Delivery. Tenant shall deliver to Landlord a
space plan prepared by Tenant’s architect (the “Architect”) depicting
improvements to be installed in the Premises (the “Space Plans”).

               (b) Space Plan Approval Process. Landlord shall notify Tenant
whether it approves of the submitted Space Plans within ten (10) days after
Tenant’s submission thereof. If Landlord disapproves of such Space Plans, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall,

F-1



--------------------------------------------------------------------------------



 



within five (5) business days after such notice, revise such Space Plans in
accordance with Landlord’s objections and submit to Landlord for its review and
approval. Landlord shall notify Tenant in writing whether it approves of the
resubmitted Space Plans within five (5) business days after its receipt thereof.
This process shall be repeated until the Space Plans have been finally approved
by Landlord and Tenant.

          4. Tenant Improvement Plans.

               (a) Preparation and Delivery. Tenant shall provide to Landlord
for Landlord’s approval final working drawings, prepared by the Architect, of
all improvements that Tenant proposes to install in the Premises; such working
drawings shall include the partition layout, ceiling plan, electrical outlets
and switches, telephone outlets, drawings for any modifications to the
mechanical and plumbing systems of the Building, and detailed plans and
specifications for the construction of the improvements called for under this
Exhibit in accordance with all applicable Laws (such working drawings and plans
and specifications being referred to herein as the “Proposed Tenant Improvement
Plans").

               (b) Tenant Improvement Plans Approval Process. Landlord shall
notify Tenant whether it approves of the submitted Proposed Tenant Improvement
Plans within ten (10) days after Tenant’s submission thereof. If Landlord
disapproves of the Proposed Tenant Improvement Plans, then Landlord shall notify
Tenant thereof specifying in reasonable detail the reasons for such disapproval,
in which case Tenant shall, within five (5) business days after such notice,
revise the Proposed Tenant Improvement Plans in accordance with Landlord’s
objections and submit the revised Proposed Tenant Improvement Plans to Landlord
for its review and approval. Landlord shall notify Tenant in writing whether it
approves of the resubmitted Proposed Tenant Improvement Plans within five
(5) business days after its receipt thereof. This process shall be repeated
until the Proposed Tenant Improvement Plans have been finally approved by Tenant
and Landlord (the Proposed Tenant Improvement Plans, as approved by Landlord and
Tenant and as amended from time to time by any changes approved by Landlord in
writing, are hereinafter referred to as the “Approved Plans”).

               (c) Landlord’s Approval. Landlord’s approval of the Proposed
Tenant Improvement Plans shall not be unreasonably withheld, provided that (i)
they comply with all Laws; (ii) the improvements depicted thereon do not
adversely affect (in the reasonable discretion of Landlord) the Building
Structure or the Building Systems (including restrooms or mechanical rooms), the
exterior appearance of the Building, or the appearance of the common areas or
elevator lobby of the Project; and (iii) the Proposed Tenant Improvement Plans
are sufficiently detailed to allow construction of the improvements in a good
and workmanlike manner. Landlord’s approval of the Approved Plans shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use or comply with any Law, but shall merely be the consent of Landlord thereto.
Landlord and Tenant shall sign the Approved Plans to evidence review and
approval thereof.

               (d) Change Orders. Tenant may initiate changes in the Work. Each
such change must receive the prior written approval of Landlord except for those
change orders that are mere field clarifications or change orders to which
Tenant’s contractor is entitled as a

F-2



--------------------------------------------------------------------------------



 



matter of right without Tenant’s approval. Landlord will not unreasonably
withhold or delay its approval of any proposed change order; however if such
requested change would adversely affect (in the reasonable discretion of
Landlord) (i) the Building Structure or the Building Systems (including the
Building restrooms or mechanical rooms), (ii) the exterior appearance of the
Building, or (iii) the appearance of the Project common areas or elevator lobby
areas (excluding those elevator lobbies located wholly within the Premises, then
Landlord may withhold its consent in its sole and absolute discretion. Tenant
shall, upon completion of the Work, furnish Landlord with an accurate
architectural “as-built” plan of the Work as constructed, which plan shall be
incorporated into this Exhibit E by this reference for all purposes.

          5. Tenant’s Construction. Tenant shall cause all Work to be performed
in a good and workman-like manner, in accordance with the Approved Plans and in
compliance with all applicable Laws and the provisions of Section 8 of the
Lease. Tenant or its designees shall obtain all permits, certificates (including
the non-residential use permit) and other governmental approvals from all
governmental entities having jurisdiction which are necessary for the completion
of the Work. All construction materials used shall be subject to normal and
customary warranties and Tenant will diligently pursue to completion the prompt
correction of all defects in the Work. Subject to Landlord’s reasonable
approval, Tenant shall have the right to select and use its own construction
manager (the “Tenant’s CM”), with respect to the Work. In such capacity,
Tenant’s CM will oversee plans for the Work, prepare and coordinate project
schedules, manage long lead time items, administrate change orders, approve
budgets and expenditures from the Allowance, ensure conformity of the
construction to the plans, manage Tenant’s specialty contractors and perform
other customary construction management duties designated by Tenant. Landlord
will fund and pay reasonable and customary fees to Tenant’s CM from the
Allowance (based upon percentage completion or other reasonable method approved
by Landlord) as directed by Tenant. Tenant or its designees shall obtain all
permits, certificates (including the non-residential use permit) and other
governmental approvals from all governmental entities having jurisdiction which
are necessary for the completion of the Tenant’s Work.

          6. Allowance. Provided no Event of Default or event that with the
giving of notice or passage of time would become an Event of Default has
occurred and remains outstanding, Landlord shall provide to Tenant a
construction allowance equal to $23.00 per rentable square foot in the Premises
(the “Allowance”) to be applied toward the Total Construction Costs including up
to $5.00 per rentable square foot of the Allowance towards purposes other than
payment of hard construction costs, including, without limitation, for
(a) telecommunications equipment and installation, (b) furniture, fixtures and
equipment, (c) other specialty trade fixtures and equipment, (d) legal fees,
architectural fees, construction fees and consultant fees, and (e) any moving
cost of any kind. Tenant shall at all times during the Term remain the lawful
possessor and owner of all the aforementioned specialty items funded via the
Allowance for items (a) through (c) above but title thereto shall become vested
in Landlord upon expiration of the Term or termination of this Lease, except for
those specialty trade fixtures and equipment that by their nature cannot be
reused within the Premises and which shall be removed at Tenant’s expense. The
Allowance must be used prior to October 1, 2005 or shall be deemed forfeited
with no further obligation by Landlord with respect thereto. If the Total
Construction Costs are less than the Allowance, Tenant will not be entitled to
any credit for any amounts not

F-3



--------------------------------------------------------------------------------



 



applied to the Total Construction Cost. It shall be a condition to the
obligation of Landlord to pay the Allowance that Tenant shall have provided
Landlord a request for payment by Tenant’s contractor on standard AIA forms,
contractors’ affidavits and sworn statements, contractors’ and subcontractors’
lien waivers (for previous payments), an architect’s payment certificate signed
by Tenant’s architect, and an affidavit by Tenant’s chief financial officer that
all work indicated on the draw request has been completed and that Tenant has
approved the payment request, and such other documents as may be reasonably
required by Landlord to demonstrate the applicable work has been performed and
the amount requested is correct. Prior to commencement of any of the Work,
Tenant shall provide to Landlord its final budget of Total Construction Costs
(based upon accepted bids) and, if the estimated Total Construction Costs exceed
the amount of the Allowance by greater than $5.00 per rentable square foot,
Tenant shall provide satisfactory assurances to Landlord that adequate
arrangements have been made to pay such excess costs. In no event shall Landlord
have any responsibility for payment of Total Construction Costs or the costs of
any of the Work in excess of the Allowance.

          7. Demising Improvements. Landlord shall cause a demising wall and
other necessary improvements to be constructed on the third floor of the
Building as necessary to separate the Premises from remaining space on the west
wing of the third floor of the Building (collectively, the “Demising
Improvements”). The costs of such Demising Improvements shall be paid one-half
by Landlord and one-half by Tenant (Tenant’s half being paid out of the
Allowance). If Landlord shall so elect with sufficient advance written notice to
Tenant, Tenant shall cause its contractor to complete the Demising Improvements
as part of the Work, in accordance with plans approved by Landlord, in which
event one half of the cost of the Demising Improvements shall be paid to Tenant
(or its contractor) out of the Allowance associated with the Additional Space,
and the remaining one half of such costs shall be reimbursed to Tenant within
30 days of receipt of an invoice (or paid directly to its contractor) without
charge against the Allowance.

          8. Architect/Contractor. Tenant shall competitively bid the general
contractor contracts. Otherwise, Tenant shall be entitled to use an architect
and construction company of Tenant’s choice. Landlord has approved Fox
Architects as Tenant’s architect.

          9. Construction Inspection. Provided Landlord and/or its consultant do
not cause delays in the construction schedule, Landlord or its representatives
may inspect the Work during reasonable business hours, and shall receive notice
of and be permitted to attend any construction progress meetings between Tenant
(or its representatives) and the contractors who complete the Work. Tenant shall
cause its contractor(s) to correct any defects in the Work identified by
Landlord or its representatives during such inspections. Landlord may not charge
to Tenant directly or against the Allowance any form of supervisory fee in
connection with its rights to supervise the Tenant’s Work or in connection with
the approval of Tenant’s plans and specifications, except that Landlord may pay,
out of the Allowance, any reasonable fees that Landlord may incur to third
parties for analysis and supervision of any specialized improvements requested
by Tenant outside of typical office finishes.

          10. Reliance. Throughout the Term of the Lease, including, but not
limited to any period of construction or renovation at the Premises, the
Landlord may rely on any

F-4



--------------------------------------------------------------------------------



 



statements and certificates delivered to it by the Tenant’s construction
representatives and the Landlord shall be relieved of all liability with respect
to its action or failure to act in accordance with such statements and
certificates, except only for its gross negligence and willful misconduct. In
addition, throughout the Term the Landlord shall be protected and shall incur no
liability in acting or proceeding in good faith upon any resolution, notice,
telegram, request, consent, waiver, certificate, statement, affidavit, voucher,
bond, requisition or other paper or document which it shall in good faith
believe to be genuine and to have been passed or signed by the proper person or
to have been prepared and furnished pursuant to any of the provisions of this
Lease, and the Landlord shall be under no duty to make any investigation or
inquiry as to any statements contained or matters referred to in any such
instrument, but may accept and rely upon the same as conclusive evidence of the
truth and accuracy of such statements.

          11. Construction Representatives. Landlord’s and Tenant’s
representatives for coordination of construction and approval of change orders
will be as follows, provided that either party may change its representative
upon written notice to the other:

     
Landlord’s Representative:
  Falk US Property Income Fund II, L.P

  c/o Daniel T. Borger

  Real Estate Advisory Services

  6 Adelaide Street East, Suite 310

  Toronto, Ontario, Canada M5C 1H6

  Attn: Daniel T. Borger
 
   
Tenant’s Representative:
  Online Resources Corp.

  c/o Karen Palisin

  7600 Colshire Drive

  McLean, Virginia 22102

  Telephone: (703) 394-5291

  Telecopy: (703) 394-5105

          12. Miscellaneous. To the extent not inconsistent with this Exhibit,
other provisions of the Lease applicable to the performance of work on the
Premises shall govern the performance of the Work and Landlord’s and Tenant’s
respective rights and obligations regarding the improvements installed pursuant
thereto.

F-5



--------------------------------------------------------------------------------



 



EXHIBIT G

INTENTIONALLY LEFT BLANK

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H

PROJECT RULES AND REGULATIONS

     The following rules and regulations shall apply to the Premises and the
Project:

          1. Sidewalks, doorways, vestibules, halls, stairways, and other
similar areas shall not be obstructed by tenants or used by any tenant for
purposes other than ingress and egress to and from their respective leased
premises and for going from one to another part of the Building.

          2. Plumbing, fixtures and appliances shall be used only for the
purposes for which designed, and no sweepings, rubbish, rags or other unsuitable
material shall be thrown or deposited therein. Damage resulting to any such
fixtures or appliances from misuse by a tenant or its agents, employees or
invitees, shall be paid by such tenant.

          3. No signs, advertisements or notices shall be painted or affixed on
or to any windows or doors or other part of the Project without the prior
written consent of Landlord. No nails, hooks or screws (other than those which
are necessary to hang paintings, prints, pictures, or other similar items on the
Premises’ interior walls) shall be driven or inserted in any part of the Project
except by Project maintenance personnel. No curtains or other window treatments
shall be placed between the glass and the Building standard window treatments.

          4. Landlord shall provide and maintain an alphabetical directory for
all tenants in the main lobby of the Building.

          5. Landlord shall provide all door locks in each tenant’s leased
premises, at the cost of such tenant, and no tenant shall place any additional
door locks in its leased premises without Landlord’s prior written consent.
Landlord shall furnish to each tenant a reasonable number of keys to such
tenant’s leased premises, at such tenant’s cost, and no tenant shall make a
duplicate thereof.

          6. Movement in or out of the Building of furniture or office
equipment, or dispatch or receipt by tenants of any bulky material, merchandise
or materials which require use of elevators or stairways, or movement through
the Building entrances or lobby shall be conducted under Landlord’s supervision
at such times and in such a manner as Landlord may reasonably require. Each
tenant assumes all risks of and shall be liable for all damage to articles moved
and injury to persons or public engaged or not engaged in such movement,
including equipment, property and personnel of Landlord if damaged or injured as
a result of acts in connection with carrying out this service for such tenant.

          7. Landlord may prescribe weight limitations and determine the
locations for safes and other heavy equipment or items, which shall in all cases
be placed in the Building so as to distribute weight in a manner acceptable to
Landlord which may include the use of such supporting devices as Landlord may
require. All damages to the Project caused by the installation or removal of any
property of a tenant, or done by a tenant’s property while in the Project, shall
be repaired at the expense of such tenant.

H-1



--------------------------------------------------------------------------------



 



          8. Corridor doors, when not in use, shall be kept closed. Nothing
shall be swept or thrown into the corridors, halls, elevator shafts or
stairways. No birds or animals (other than seeing-eye dogs) shall be brought
into or kept in, on or about any tenant’s leased premises. Notwithstanding the
foregoing, as long as Kathy Graham shall be an officer of Tenant, she shall have
the right to bring not more than two of her pet dogs within Tenant’s leased
premises as long as long as (i) such dogs do not create a nuisance to other
tenants or visitors within the Building and (ii) applicable laws do not prohibit
pets within the Building. No portion of any tenant’s leased premises shall at
any time be used or occupied as sleeping or lodging quarters.

          9. Tenant shall cooperate with Landlord’s employees in keeping its
leased premises neat and clean. Tenants shall not employ any person for the
purpose of such cleaning other than the cleaning and maintenance personnel
employed or contracted for by Landlord for the rest of the Project.

          10. To ensure orderly operation of the Project, no ice, mineral or
other water, towels, newspapers, etc. shall be delivered to any leased area
except by persons approved by Landlord.

          11. Tenant shall not make or permit any vibration or improper,
objectionable or unpleasant noises or odors in the Project or otherwise
interfere in any way with other tenants or persons having business with them.

          12. No machinery of any kind (other than normal office equipment)
shall be operated by any tenant on its leased area without Landlord’s prior
written consent, nor shall any tenant use or keep in the Project any flammable
or explosive fluid or substance (other than typical office supplies [e.g.,
photocopier toner] used in compliance with all Laws).

          13. Landlord will not be responsible for lost or stolen personal
property, money or jewelry from tenant’s leased premises or public or common
areas regardless of whether such loss occurs when the area is locked against
entry or not.

          14. No vending or dispensing machines of any kind may be maintained in
any leased premises without the prior written permission of Landlord, which
permission Landlord grants for machines that are exclusively for the use of
Tenant, its employees and guests.

          15. Tenant shall not conduct any unusual activity or contract for any
work on or about the Premises or Project which will draw pickets, demonstrators,
or the like.

          16. All vehicles are to be currently licensed, in good operating
condition, parked for business purposes having to do with Tenant’s business
operated in the Premises, parked within designated parking spaces, one (1)
vehicle to each space. Parking is to be limited to vehicles no larger than
standard size automobiles or pickup trucks or sport utility vehicles (each
standard size as may be defined by Fairfax County Code). No vehicle shall be
parked as a “billboard” vehicle in the parking lot or parking garage. Any
vehicle parked improperly may be towed away. Tenant, Tenant’s agents, employees,
vendors and customers who do not operate or park their vehicles as required
shall subject the vehicle to being towed at the expense of the owner or driver.
Landlord may place a “boot” on the vehicle to immobilize it and may levy a

H-2



--------------------------------------------------------------------------------



 



charge of $50.00 to remove the “boot.” Tenant shall indemnify, hold and save
harmless Landlord of any liability arising from the towing or booting of any
vehicles belonging to a Tenant Party. Employees shall not park in parking
spaces, if any, reserved for “Visitors.”

          17. No tenant may enter into phone rooms, electrical rooms, mechanical
rooms, or other service areas of the Project unless accompanied by Landlord or
the Project manager.

          18. Tenant shall not permit its employees, invitees or guests to smoke
in the Premises or the lobbies, passages, corridors, elevators, vending rooms,
rest rooms, stairways or any other area shared in common with other tenants in
the Building. Nor shall the tenant permit its employees, invitees, or guests to
loiter at the Project entrances for the purposes of smoking. Landlord may, but
shall not be required to, designate an area for smoking outside the Building.

          19. To the extent any of these rules and regulations are inconsistent
with the terms of the Lease, the terms of the Lease shall govern the rights and
obligations of each party.

H-3



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF TENANT ESTOPPEL CERTIFICATE

     The undersigned is the Tenant under the Lease (defined below) between
                         , a                     , as Landlord, and the
undersigned as Tenant, for the Premises on the            floor(s) of the office
building located at                          ,            and commonly known as
                         , and hereby certifies as follows:

          1. The Lease consists of the original Lease Agreement dated as of
                         , 2004 between Tenant and Landlord [’s
predecessor-in-interest] and the following amendments or modifications thereto
(if none, please state “none”):



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

.

     The documents listed above are herein collectively referred to as the “
Lease” and represent the entire agreement between the parties with respect to
the Premises. All capitalized terms used herein but not defined shall be given
the meaning assigned to them in the Lease.

          2. The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Section 1 above.

          3. The Term commenced on                          , 20      and the
Term expires, excluding any renewal options, on                          ,
20     , and Tenant has no option to purchase all or any part of the Premises or
the Building or, except as expressly set forth in the Lease, any option to
terminate or cancel the Lease.

          4. Tenant currently occupies the Premises described in the Lease and
Tenant has not transferred, assigned, or sublet any portion of the Premises nor
entered into any license or concession agreements with respect thereto except as
follows (if none, please state “none”):



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

.

          5. All monthly installments of Basic Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through                     . The current monthly installment of Basic Rent is
$                    .

          6. All conditions of the Lease to be performed by Landlord necessary
to the enforceability of the Lease have been satisfied and, to the knowledge of
the undersigned, Landlord is not in default thereunder except as may be noted
below. In addition, Tenant has not delivered any notice to Landlord regarding a
default by Landlord thereunder.

I-1



--------------------------------------------------------------------------------



 



          7. As of the date hereof, there are no existing defenses or offsets,
or, to the undersigned’s knowledge, claims or any basis for a claim, that the
undersigned has against Landlord and no event has occurred and no condition
exists, which, with the giving of notice or the passage of time, or both, will
constitute a default under the Lease, except:                     .

          8. Landlord has advanced or expended $                     of the
Allowance (as defined in the Lease) leaving a balance of $                    
available for use by Tenant. [Note: After October 1, 2005, the entire Allowance
shall be deemed to have been advanced and neither Landlord nor any successor to
Landlord will be liable for payment of any unused portion of the Allowance.]

          9. No rental has been paid more than thirty (30) days in advance and
no Letter of Credit has been delivered to Landlord except as provided in the
Lease.

          10. If Tenant is a corporation, partnership or other business entity,
each individual executing this certificate on behalf of Tenant hereby represents
and warrants that Tenant is a duly formed and existing entity qualified to do
business in the state in which the Premises are located and that Tenant has full
right and authority to execute and deliver this certificate and that each person
signing on behalf of Tenant is authorized to do so.

          11. There are no actions pending against Tenant under any bankruptcy
or similar laws of the United States or any state.

          12. Other than in compliance with all applicable laws and incidental
to the ordinary course of the use of the Premises, the undersigned has not used
or stored any Hazardous Materials in the Premises.

          13. All tenant improvement work to be performed by Landlord under the
Lease has been completed in accordance with the Lease and has been accepted by
the undersigned and all reimbursements and allowances due to the undersigned
under the Lease in connection with any tenant improvement work have been paid in
full.

     Tenant acknowledges that this certificate may be delivered to Landlord,
Landlord’s Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of disbursing loan
advances or making such loan or acquiring such property.

I-2



--------------------------------------------------------------------------------



 



     Executed as of                     , 20     .

          TENANT:   ONLINE RESOURCES CORPORATION,
a Delaware corporation
      By:         Name:         Title:        

I-3



--------------------------------------------------------------------------------



 



EXHIBIT J

SUBORDINATION, NONDISTURBANCE AND
ATTORNMENT AGREEMENT

     THIS AGREEMENT made as of the                     day of                  
 , 2004, between WESTDEUTSCHE IMMOBILIENBANK, a German banking corporation,
having an address of Wilh.-Th.-Roemheld-Str. 24, 55130 Mainz, Germany,
Attention: Dr. Jürgen Gerber and Mr. Armin Gemmerich (“Lender”), FALK US
PROPERTY INCOME FUND II, L.P., a Delaware limited partnership having an office
c/o J. Greer Cummings, Jr., Boult, Cummings, Conners & Berry, PLC, 414 Union
Street, Suite 1600, P.O. Box 198062, Nashville, Tennessee 37219 (“Landlord”),
and, a Delaware corporation having an office at 4795 Meadow Wood Lane,
Chantilly, Virginia 20151 (“Tenant”).

W I T N E S S E T H:

     WHEREAS, Landlord and Tenant entered into that certain lease dated April  
                 , 2004 with respect to the east wing (the “Demised Premises”)
in the building (the “Building”) located at the premises commonly known as
“Meadows IV” and located at 4795 Meadow Wood Lane, Chantilly, Virginia 20151, as
more particularly described therein (said lease, as heretofore or hereafter
amended and supplemented, is hereinafter called the “Lease”);

     WHEREAS, on the date hereof, Prudential assigned its interest in the Lease
to Landlord;

     WHEREAS, Lender will be the holder of indebtedness secured by the Deed of
Trust listed on Exhibit A attached hereto, between Lender and Landlord (the
"Deed of Trust”), which encumbers the land and improvements (the “Mortgaged
Premises”) more particularly described in the Deed of Trust, of which the
Demised Premises and Landlord’s interest in the Lease are a part;

     WHEREAS, Lender is the the assignee under a certain Assignment of Rents and
Leases, dated the date hereof and recorded on                    , in the      
              Clerk’s Office as Instrument No.                    , between
Landlord and Lender (the “Assignment”), which further encumbers the Mortgaged
Premises and Landlord’s interest in the Leases; and

     WHEREAS, Tenant and Lender desire to confirm their understanding with
respect to the Lease and the Deed of Trust and to provide herein for the
automatic amendment of the Lease in the event Lender shall become the owner of
the Mortgaged Premises or the Mortgaged Premises shall be sold by reason of
foreclosure or other proceedings brought to enforce the Deed of Trust or the
Mortgaged Premises shall be conveyed by deed-in-lieu of foreclosure.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by all parties, Lender, Landlord
and Tenant hereby agree and covenant as follows:

 



--------------------------------------------------------------------------------



 



Subordination. The Lease now is, and shall at all times and for all purposes
continue to be, subject and subordinate, in each and every respect, to the Deed
of Trust, with the provisions of the Deed of Trust controlling in all respects
over the provisions of the Lease; moreover the Lease is subordinate and subject,
in each and every respect, to any and all increases, renewals, modifications,
extensions, substitutions, replacements, and/or consolidations of the Deed of
Trust, and all other loan documents securing the Note, provided that any and all
such increases, renewals, modifications, extensions, substitutions, replacements
and/or consolidations shall nevertheless be subject to the terms of this
Agreement.

Non-disturbance. So long as Tenant is not in default (beyond any period given
Tenant to cure such default in the Lease) in the payment of rent or additional
rent or in the performance of any of the terms, covenants or conditions of the
Lease on Tenant’s part to be performed, (i) Tenant’s possession, occupancy, use
and quiet enjoyment of the Demised Premises under the Lease, or any extensions
or renewals thereof or acquisition of additional space, which may be effected in
accordance with any option therefor in the Lease, shall not be terminated or
interfered with by Lender in the exercise of any of its rights under the Deed of
Trust, (ii) Lender will not join Tenant as a party defendant in any action or
proceeding for the purpose of terminating Tenant’s interest and estate under the
Lease because of any default under the Deed of Trust, (iii) any sale of the
Mortgaged Premises pursuant to the exercise of any rights and remedies under the
Deed of Trust or otherwise shall be made subject to Tenant’s right of possession
under this Agreement and (iv) the Lease shall continue in full force and effect
and shall not be terminated except in accordance with the terms of the Lease.

Attornment. If any proceedings are brought for the foreclosure of the Deed of
Trust or if the Mortgaged Premises be sold pursuant to a trustee’s power of sale
under the Deed of Trust, or Lender shall succeed to the interest of Landlord
under the Lease in any manner, Tenant shall attorn and be bound to such party
(whether Lender or another party) upon any such succession in interest,
foreclosure sale, or trustee’s sale and shall recognize such party as the
Landlord under the Lease. Such attornment shall be effective and self-operative
without the execution of any further instrument on the part of any of the
parties hereto. Tenant agrees, however, to execute and deliver at any time and
from time to time, upon the request of Lender or of any holder(s) of any of the
indebtedness or other obligations secured by the Deed of Trust or any purchaser,
any instrument or certificate which, in the reasonable judgment of the
requesting party, may be necessary or appropriate (in any such foreclosure
proceeding or otherwise) to evidence such attornment. In the event of any such
attornment, Tenant further waives the provisions of any statute or rule of law,
now or hereafter in effect, which may give or purport to give Tenant any right
or election to terminate or otherwise adversely affect the Lease and the
obligation of Tenant thereunder as a result of any such foreclosure proceeding
or trustee’s sale.

Obligations of Lender. If Lender shall succeed to the interest of the Landlord
under the Lease, or if any purchaser acquires the Demised Premises upon any
foreclosure of the Deed of Trust or any trustee’s sale under the Deed of Trust,
Lender or such purchaser, as the case may be, shall have the same remedies by
entry, action or otherwise in the event of any Default by Tenant (beyond

J-1



--------------------------------------------------------------------------------



 



any period given Tenant to cure such default) in the payment of rent or
additional rent by Tenant or in the performance of any of the terms, covenants
and conditions of the Lease on Tenant’s part to be performed that the Landlord
under the Lease had or would have had if Lender or such purchaser had not
succeeded to the interest of Landlord. From and after any such attornment,
Lender or such purchaser shall be bound to Tenant under all of the terms,
covenants, and conditions of the Lease (as the Lease may be amended by this
Agreement upon such attornment), and Tenant shall, from and after the succession
to the interest of Landlord under the Lease by Lender or such purchaser, have
the same remedies against Lender or such purchaser for the breach of any
agreement contained in the Lease that Tenant might have had under the Lease
against the Landlord if Lender or such purchaser had not succeeded to the
interest of Landlord; provided further, however, that Lender or such purchaser
shall not be liable or bound to Tenant as follows:

for any act or omission of any prior landlord (including Landlord); or

for any offsets or defenses which Tenant might have against any prior landlord
(including Landlord) except those that relate to periods of time following
acquisition of the Demised Premises by Lender; or

for or by any rent or additional rent which Tenant might have paid for more than
the current month to any prior landlord (including Landlord); or

by any amendment or modification of the Lease made without Lender’s consent
except for those amendments/modifications permitted to be made by Landlord under
the Loan Documents without Lender’s consent; or

for any security deposit, rental deposit or other deposit paid by Tenant to a
prior landlord (including Landlord) unless such deposit is actually paid over to
Lender or such purchaser by the prior landlord; or

for any repairs or replacements to or required by the Demised Premises or the
Mortgaged Premises arising prior to the date Lender takes possession of the
Demised Premises (unless they continue both after Lender takes possession of the
Demised Premises and after Lender has a reasonable period of time to cure the
same); or

for any moving, relocation or refurbishment allowance or any construction of or
payment or allowance for Tenant improvements to the Demised Premises or any part
thereof or to the Mortgaged Premises or any part thereof for the benefit of
Tenant, provided, however, that Lender or such purchaser shall, notwithstanding
the foregoing provision, be liable for any unpaid portion of the Allowance
specified in Exhibit E of the Lease, and shall honor Tenant’s right of

J-2



--------------------------------------------------------------------------------



 



offset contained in Article 20 of the Lease, including any offset amounts
accrued thereunder against Landlord or any other prior landlord; or

for the payment of any leasing commissions or other expenses for which any prior
landlord (including Landlord) incurred the obligation to pay without Lender’s
approval; or

by any notice given by Tenant to a prior landlord (including Landlord) unless a
copy thereof was also then given to Lender.

The person or entity to whom Tenant attorns shall be liable to Tenant under the
Lease only for matters arising during such person’s or entity’s period of
ownership, and such liability shall terminate upon the transfer by such person
or entity of its interest in the Lease and the Mortgaged Premises and the
assumption of such liability by the transferee.

Notices of Default to Lender. Tenant agrees to give Lender a copy of any default
notice sent by the Landlord under the Lease to Tenant or by Tenant to the
Landlord and promptly send written notice to Lender upon learning of any default
under the Lease by any party to the Lease.

Tenant Warranty. Tenant affirms and warrants to Lender that it has validly
executed the Lease; the Lease has not been amended except as stated herein, is
valid, binding and enforceable, in full force and effect in accordance with its
terms, and that to the knowledge of the undersigned representative of Tenant
there are not any defaults thereunder or any set-offs or counterclaims.

Rent Payment. Tenant agrees to pay all rents directly to Lender in accordance
with the Lease immediately upon notice of Lender’s succeeding to the Landlord’s
interest under the Lease or that Lender is exercising its rights under the Deed
of Trust or any other loan documents acting to secure the Note (including but
not limited to the Assignment, any Conditional Assignment of Rents or any
Assignment of Lessor’s Interest in Leases held by Lender) following a default by
Landlord or other applicable party.

Status Quo of Loan Documents. Paragraph 7 of this Agreement is not intended to,
and shall not, operate to amend or otherwise modify any rights of notice or cure
granted to Landlord under the Loan Documents (as defined hereafter), and Lender
shall, prior to providing the notice to Tenant contemplated under Paragraph 7,
comply with all applicable provisions of the Loan Documents. For the purposes of
this Paragraph 8, the “Loan Documents” are the Note, the Deed of Trust, the
Assignment, any Conditional Assignment of Rents, any Assignment of Lessor’s
Interest in Leases, and any and all other loan documents acting to secure or
evidence the Note and signed by Landlord.

Notice of Deed of Trust. To the extent that the Lease shall entitle the Tenant
to notice of any deed of trust or security agreement, this Agreement shall
constitute such notice to the Tenant

J-3



--------------------------------------------------------------------------------



 



with respect to the Deed of Trust and to any and all other deeds of trust and
security agreements which may hereafter be subject to the terms of this
Agreement.

Successor of Lender. The term “Lender” as used throughout this Agreement
includes any successor, assigns or holder(s) in interest of the indebtedness
secured by the Deed of Trust.

Landlord Defaults. Tenant agrees with Lender that effective as of the date of
this Agreement: (i) that Tenant shall not take any steps to terminate the Lease
for any default by Landlord or any succeeding owner of the Mortgaged Premises
until after giving Lender written notice of such default, stating the nature of
the default and giving Lender thirty (30) days, if practical, or less if
required by the nature of the default, from receipt of such notice to effect
cure of the same, or if cure cannot be effected within said thirty (30) days
such other period of time to cure provided that it commences within such
applicable period of time and diligently carries such cure to completion; and
(ii) that notice to the Landlord under the Lease (oral or written) shall not
constitute notice to Lender.

No Abridgment. Nothing herein contained is intended, nor shall it be construed
to abridge or adversely affect any right or remedy of the Landlord under the
Lease in the event of any default by Tenant (beyond any period given Tenant to
cure such default) in the payment of rent or additional rent or in the
performance of any of the terms, covenants or conditions of the Lease on
Tenant’s part to be performed.

Automatic Amendment of Lease. If any proceedings are brought for the foreclosure
of the Deed of Trust or if the Mortgaged Premises shall be sold pursuant to a
trustee’s power of sale under the Deed of Trust, or if Lender shall succeed to
the interest of Landlord under the Lease in any manner, Tenant agrees that the
Lease at such time shall be automatically amended without the necessity of
executing any other instrument or agreement so as to be consistent with and
subject to each of the following provisions notwithstanding anything to the
contrary contained in the Lease:

Notices. The following provision shall control the giving of notices under this
Agreement and under the Lease:

Any notice or communication required or permitted in this Lease shall be given
in writing, sent by (a) personal delivery, (b) expedited delivery service with
proof of delivery, (c) United States mail, postage prepaid, registered or
certified mail, return receipt requested or (d) prepaid telegram (provided that
such telegram is confirmed by expedited delivery service or by mail in the
manner previously described), addressed as provided below or to such other
address or to the attention of such other person as shall be designated from
time to time in writing by the applicable party and sent in accordance herewith.
Notice also may be given by telex or telecopy, provided each such transmission
is confirmed (and such confirmation is supported by documented evidence)

J-4



--------------------------------------------------------------------------------



 



as received and further provided a telex or telecopy number, as the case may be,
is set forth below for the applicable party.

         
     To Lender:
  Westdeutsche ImmobilienBank
Wilh.-Th.-Roemheld-Str. 24
55032 Mainz
Germany
Attention: Dr. Jürgen Gerber    
 
       
     To Landlord:
  Falk US Property Income Fund II, L.P.
c/o J. Greer Cummings, Jr.
Boult, Cummings, Conners & Berry, PLC
414 Union Street, Suite 1600
P. O. Box 198062
Nashville, Tennessee 37219    
 
       
     To Tenant:
  Online Resources Corporation
4795 Meadow Wood Lane
Suite 300 East
Chantilly, Virginia 20151
Attention: Chief Financial Officer    

Any such notice or communication shall be deemed to have been given either at
the time of personal delivery or, in the case of delivery service or mail, as of
the date of first attempted delivery at the address and in the manner provided
herein, or in the case of a telegram or telex or telecopy, upon receipt.

No Amendment or Termination of Lease. Lender and Tenant agree that Tenant’s
interest in and obligations under the Lease shall not be altered, modified or
terminated without the prior written consent of Lender, unless Lender’s consent
is not required by the Loan Documents. Unless Lender’s consent is not required
by the Loan Documents, Lender and Tenant also agree that Tenant shall neither
assign the Lease or allow it to be assigned in any manner nor sublet the Demised
Premises or any part thereof without the prior written consent of Lender in any
situation where Landlord’s consent to any such action is required under the
Lease.

Interpretation. This Agreement may not be modified orally or in any manner other
than by an agreement in writing signed by the parties hereto or their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their successors and assigns. This Agreement is
subject to the laws of the State of Virginia.

J-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement
to be duly executed as of the day and year first above written.

              LENDER:
 
            WESTDEUTSCHE IMMOBILIENBANK
 
       

  By:    

     

--------------------------------------------------------------------------------

 
 
       

  Name:    

     

--------------------------------------------------------------------------------

 
 
       

  Title:    

     

--------------------------------------------------------------------------------

 
 
            TENANT:
 
            ONLINE RESOURCES CORPORATION
 
       

  By:    

     

--------------------------------------------------------------------------------

 
 
       

  Name:    

     

--------------------------------------------------------------------------------

 
 
       

  Title:    

     

--------------------------------------------------------------------------------

 

LANDLORD:

FALK US PROPERTY INCOME FUND II, L.P.

              By:   Falk U.S. Investments, Inc., a Delaware corporation, its
General Partner    
 
           

  By:        

     

--------------------------------------------------------------------------------

     
 
           

  Name:        

     

--------------------------------------------------------------------------------

     
 
           

  Title:        

     

--------------------------------------------------------------------------------

     

J-6



--------------------------------------------------------------------------------



 



STATE OF                    

COUNTY/CITY OF                    , to wit:

     The foregoing instrument was acknowledged before me this                  
  day of                    , 2004, by                    , of WESTDEUTSCHE
IMMOBILIENBANK, on behalf of said corporation.

(SEAL)          

Notary Public

My Commission Expires:                    

STATE OF                    

COUNTY/CITY OF                    , to wit:

     The foregoing instrument was acknowledged before me this                  
  day of                    , 2004, by                    , of ONLINE RESOURCES
CORPORATION, a Delaware corporation, on behalf of said corporation.

(SEAL)          

Notary Public

My Commission Expires:                    

STATE OF                    

COUNTY/CITY OF                    , to wit:

     The foregoing instrument was acknowledged before me this                  
  day of                    , 2004, by                    , of Falk U.S.
Investments, Inc., a Delaware corporation, as General Partner of Falk US
Property Income Fund II, L.P., a Delaware limited partnership, on behalf of said
partnership.

(SEAL)          

Notary Public

My Commission Expires:                    

J-7



--------------------------------------------------------------------------------



 



EXHIBIT K

SIGNAGE

(PHOTOGRAPH) [w68224w6822404.gif]

K-1



--------------------------------------------------------------------------------



 



EXHIBIT L
CLEANING SPECIFICATIONS

L-1



--------------------------------------------------------------------------------



 



EXHIBIT M

STACKED PARKING AREA

(DRAWING) [w68224w6822405.gif]

 